As filed with the Securities and Exchange Commission on March 31, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. January 31, 2014 Schedule of Investments Neuberger Berman Absolute Return Multi- Manager Fund (Unaudited) Number of Shares Value† Long Positions (100.3%) Common Stocks (52.5%) Aerospace & Defense (0.8%) Exelis, Inc. $ Ø Air Freight & Logistics (0.1%) Pacer International, Inc. *Ø Airlines (0.2%) American Airlines Group, Inc. *Ø AMR Corp. *fØ 4 United Continental Holdings, Inc. *Ø Auto Components (0.2%) Cooper Tire & Rubber Co. ±Ø Visteon Corp. *Ø Automobiles (0.5%) Daimler AG Ø Fiat SpA *Ø General Motors Co. *±Ø Motors Liquidation Co. GUC Trust *Ø Beverages (2.2%) AMBEV SA Ø Anheuser-Busch InBev NV Ø Asahi Group Holdings Ltd. Ø Beam, Inc. Ø LT Group, Inc. Ø PepsiCo, Inc. Ø Biotechnology (2.7%) Acceleron Pharma, Inc. *Ø Aegerion Pharmaceuticals, Inc. *Ø Agios Pharmaceuticals, Inc. *Ø Alexion Pharmaceuticals, Inc. *Ø Algeta ASA *Ø Alkermes PLC *Ø Amgen, Inc. Arrowhead Research Corp. *Ø Basilea Pharmaceutica *Ø Biogen Idec, Inc. * BioMarin Pharmaceutical, Inc. *Ø Cangene Corp. *Ø Celgene Corp. * Cepheid, Inc. *Ø ChemoCentryx, Inc. *Ø Cubist Pharmaceuticals, Inc. *Ø Dynavax Technologies Corp. *Ø Enanta Pharmaceuticals, Inc. *Ø Gilead Sciences, Inc. * Grifols SA ADR Insmed, Inc. * Intercept Pharmaceuticals, Inc. *Ø InterMune, Inc. * Keryx Biopharmaceuticals, Inc. *Ø MacroGenics, Inc. Ø Medivation, Inc. * NPS Pharmaceuticals, Inc. *Ø Prothena Corp. PLC *Ø Puma Biotechnology, Inc. *Ø QLT, Inc. Receptos, Inc. *Ø Regeneron Pharmaceuticals, Inc. * Retrophin, Inc. *Ø Rigel Pharmaceuticals, Inc. *Ø Swedish Orphan Biovitrum AB *Ø Theravance, Inc. *Ø Trius Therapeutics Inc. *fØ Ultragenyx Pharmaceutical, Inc. *Ø Capital Markets (0.4%) BGC Partners, Inc. Class A Evercore Partners, Inc. Class A Mediobanca SpA *Ø Morgan Stanley Ø SWS Group, Inc. *Ø Walter Investment Management Corp. *Ø Chemicals (2.8%) Air Products & Chemicals, Inc. Ø American Pacific Corp. *Ø Ashland, Inc. Ø AZ Electronic Materials SA Ø FMC Corp. Ø Huntsman Corp. Ø LyondellBasell Industries NV Class A Ø Monsanto Co. Ø Platform Specialty Products Corp. *Ø Rockwood Holdings, Inc. Ø The Sherwin-Williams Co. Ø WR Grace & Co. *Ø Yongye International, Inc. *Ø Zoltek Cos., Inc. *Ø Commercial Banks (1.4%) Aozora Bank Ltd. Ø CapitalSource, Inc. Ø China Construction Bank Corp. Class H Ø Chong Hing Bank Ltd. Ø Chongqing Rural Commercial Bank Class H Ø CIT Group, Inc. Ø Commerzbank AG *Ø 80 ConnectOne Bancorp., Inc. *Ø East West Bancorp., Inc. Ø Erste Group Bank AG Ø Home Federal Bancorp., Inc. Ø Kasikornbank PCL Ø Mizuho Financial Group, Inc. Ø Piraeus Bank SA *Ø Sterling Financial Corp. Ø SunTrust Banks, Inc. Ø Synovus Financial Corp. Turkiye Garanti Bankasi AS Ø Valley National Bancorp. Virginia Commerce Bancorp., Inc. *Ø Washington Banking Co. Ø Commercial Services & Supplies (0.5%) Costa, Inc. Class A *Ø Iron Mountain, Inc. Ø Tyco International Ltd. Ø Communications Equipment (0.7%) Aastra Technologies Ltd. Ø Anaren, Inc. *Ø Juniper Networks, Inc. *Ø Nokia OYJ ADR *Ø Parkervision, Inc. *Ø Riverbed Technology, Inc. *± Computers & Peripherals (0.6%) Diebold, Inc. EMC Corp. QLogic Corp. * Quantum Corp. * Western Digital Corp. Xyratex Ltd. Ø Construction & Engineering (0.3%) Foster Wheeler AG *±Ø KBR, Inc. Ø Construction Materials (0.1%) Anhui Conch Cement Co. Ltd. Class H Ø Martin Marietta Materials, Inc. Texas Industries, Inc. *Ø Containers & Packaging (0.3%) Nampak Ltd. Ø Pact Group Holdings Ltd. *Ø Diversified Consumer Services (0.4%) Estacio Participacoes SA Ø H&R Block, Inc. Ø Regis Corp. Ø Diversified Financial Services (0.4%) Capmark Financial Group, Inc. N Citigroup, Inc. Ø GT Capital Holdings, Inc. Ø MPHB Capital Bhd *Ø Diversified Telecommunication Services (0.7%) Fairpoint Communications, Inc. *Ø Globalstar, Inc. * Intelsat SA *Ø Koninklijke KPN NV *Ø Oi SA ADR Telecom Italia SpA Ø Vivendi SA Ø Ziggo NV Ø Electric Utilities (0.3%) HK Electric Investments and HK Electric Investments Ltd. *Ø Power Assets Holdings Ltd. UNS Energy Corp. Ø Electrical Equipment (0.4%) Coleman Cable, Inc. Ø Eaton Corp. PLC Ø Schneider Electric SA Ø Energy Equipment & Services (0.4%) Cameron International Corp. * Noble Corp. PLC Ø Pacific Drilling SA * Food & Staples Retailing (1.2%) Arden Group, Inc. Class A Ø Rite Aid Corp. *Ø Safeway, Inc. Ø Shoppers Drug Mart Corp. Ø Spartan Stores, Inc. Ø Sysco Corp. Ø Food Products (0.8%) Campbell Soup Co. Campofrio Food Group SA *Ø Canada Bread Co. Ltd. Ø GrainCorp. Ltd. Class A Ø Maple Leaf Foods, Inc. Ø Oceana Group Ltd. Ø Pinnacle Foods, Inc. Unilever NV CVA Ø Warrnambool Cheese & Butter Factory Co. Holding Ltd. Ø WhiteWave Foods Co. Class A *Ø Health Care Equipment & Supplies (2.1%) Alere, Inc. *Ø Align Technology, Inc. *Ø Ansell Ltd. Ø ArthroCare Corp. *Ø Baxter International, Inc. CareFusion Corp. *Ø CONMED Corp. Ø Covidien PLC Ø Cyberonics, Inc. *Ø Given Imaging Ltd. *Ø HeartWare International, Inc. * Hologic, Inc. *Ø ICU Medical, Inc. *Ø Medtronic, Inc. Ø Natus Medical, Inc. *Ø Teleflex, Inc. Ø The Cooper Cos., Inc. Ø Thoratec Corp. * Wright Medical Group, Inc. * Health Care Providers & Services (1.7%) Aetna, Inc. Brookdale Senior Living, Inc. * Cardinal Health, Inc. Catamaran Corp. *Ø Centene Corp. * Community Health Systems, Inc. * DaVita HealthCare Partners, Inc. * Express Scripts Holding Co. *Ø Extendicare, Inc. Ø HCA Holdings, Inc. *Ø Life Healthcare Group Holdings Ltd. Ø McKesson Corp. Ø Omnicare, Inc. Rhoen Klinikum AG Ø Team Health Holdings, Inc. *Ø UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Ø Health Care Technology (0.1%) Cerner Corp. *Ø Merge Healthcare, Inc. * Hotels, Restaurants & Leisure (1.5%) Accor SA Ø Bob Evans Farms, Inc. Ø Burger King Worldwide, Inc. Ø CEC Entertainment, Inc. Ø Darden Restaurants, Inc. Ø Las Vegas Sands Corp. ± McDonald's Corp. Ø Morgans Hotel Group Co. *Ø Orient-Express Hotels Ltd. Class A *Ø Pinnacle Entertainment, Inc. *Ø Six Flags Entertainment Corp. Ø Household Durables (0.3%) Blyth, Inc. Ø Lennar Corp. Class B Ø TRI Pointe Homes, Inc. * Industrial Conglomerates (0.2%) Alliance Global Group, Inc. Ø Insurance (1.3%) Ambac Financial Group, Inc. * Fidelity National Financial, Inc. Class A Ø Hartford Financial Services Group, Inc. Ø MBIA, Inc. *Ø UNIQA Insurance Group AG Internet & Catalog Retail (0.2%) Liberty Ventures Series A *Ø Internet Software & Services (0.7%) Angie's List, Inc. * IAC/InterActiveCorp Ø Responsys, Inc. *Ø Trulia, Inc. *Ø IT Services (0.4%) Pactera Technology International Ltd. ADR *Ø Teradata Corp. *Ø Verifone Systems, Inc. * Life Sciences Tools & Services (1.9%) Agilent Technologies, Inc. Ø Furiex Pharmaceuticals, Inc. *Ø Gerresheimer AG Ø Life Technologies Corp. *Ø Nordion, Inc. *Ø Patheon, Inc. *Ø PerkinElmer, Inc. Machinery (0.6%) Edwards Group Ltd. *fNØ Pentair Ltd. Ø Timken Co. Titan International, Inc. Xerium Technologies, Inc. *Ø Media (5.4%) Cablevision Systems Corp. Class A Ø CBS Corp. Class B Ø Charter Communications, Inc. Class A * Clear Channel Outdoor Holdings, Inc. Class A Ø Comcast Corp. Class A Ø DISH Network Corp. Class A *Ø Gray Television, Inc. *Ø Hakuhodo DY Holdings, Inc. Ø Journal Communications, Inc. Class A *Ø Liberty Global PLC Class A *Ø Liberty Global PLC Series C *Ø Liberty Media Corp. Class A *Ø 32 LIN Media LLC Class A *Ø Loral Space & Communications, Inc. *Ø Mediaset SpA *Ø Modern Times Group AB Class B Ø News Corp. Class A *Ø News Corp. Class B *Ø Nexstar Broadcasting Group, Inc. Class A Ø Omnicom Group, Inc. Ø Sinclair Broadcast Group, Inc. Class A Ø Sirius XM Holdings, Inc. *Ø Time Warner Cable, Inc. ± Tribune Co. * Tribune Co. Class 1C Litigation *Ø Valassis Communications, Inc. ±Ø Viacom, Inc. Class A Viacom, Inc. Class B Ø World Wrestling Entertainment, Inc. Class A Metals & Mining (0.8%) AuRico Gold, Inc. Ø Barrick Gold Corp. Chaparral Gold Corp. * Cliffs Natural Resources, Inc. Ø Gold Fields Ltd. ADR Ø Gold Reserve, Inc. * Osisko Mining Corp. *Ø SunCoke Energy, Inc. *Ø Multiline Retail (0.3%) Big Lots, Inc. *Ø Canadian Tire Corp. Ltd. Class A Family Dollar Stores, Inc. Ø JC Penney Co., Inc. *Ø Multi-Utilities (0.2%) E.ON SE Ø Oil, Gas & Consumable Fuels (2.3%) Alvopetro Energy Ltd. *Ø Anadarko Petroleum Corp. Ø Bellatrix Exploration Ltd. *Ø BP PLC ADR Cameco Corp. Ø Cheniere Energy, Inc. *± Gulf Coast Ultra Deep Royalty Trust * Hess Corp. Ø LinnCo LLC Ø Occidental Petroleum Corp. Ø Royal Dutch Shell PLC ADR Ø Talisman Energy, Inc. Ø Z Energy Ltd. Ø Paper & Forest Products (0.0%) Ainsworth Lumber Co. Ltd. *Ø Personal Products (0.2%) Atrium Innovations, Inc. *Ø Magic Holdings International Ltd. Ø Prestige Brands Holdings, Inc. *Ø The Estee Lauder Cos., Inc. Class A Ø Pharmaceuticals (4.4%) AbbVie, Inc. Actavis PLC * Akorn, Inc. *Ø Allergan, Inc. Ø AstraZeneca PLC ADR Ø Auxilium Pharmaceuticals, Inc. *Ø Bayer AG Ø BioDelivery Sciences International, Inc. *Ø Bristol-Myers Squibb Co. Ø Cadence Pharmaceuticals, Inc. *Ø Cornerstone Therapeutics, Inc. *Ø DepoMed, Inc. *Ø Forest Laboratories, Inc. * Hi-Tech Pharmacal Co., Inc. *Ø Horizon Pharma, Inc. *Ø Impax Laboratories, Inc. *Ø Jazz Pharmaceuticals PLC * Johnson & Johnson Ø Lannett Co., Inc. *Ø Merck & Co., Inc. Mylan, Inc. *Ø Nektar Therapeutics * Novartis AG Ø Omthera Pharmaceuticals, Inc. – *f Paladin Labs, Inc. *Ø Perrigo Co. PLC Ø Pfizer, Inc. Ø Repros Therapeutics, Inc. * Roche Holding AG ADR Ø Salix Pharmaceuticals Ltd. *Ø Taro Pharmaceutical Industries Ltd. *Ø Teva Pharmaceutical Industries Ltd. ADR Ø Zoetis, Inc. Ø Professional Services (0.5%) The Dun & Bradstreet Corp. Ø Towers Watson & Co. Class A Ø Real Estate Investment Trusts (2.6%) BRE Properties, Inc. Ø Chatham Lodging Trust Ø Cole Real Estate Investment, Inc. Ø CommonWealth REIT Mid-America Apartment Communities, Inc. Ø Newcastle Investment Corp. Ø NorthStar Realty Finance Corp. Ø Parkway Properties, Inc. Ø Ryman Hospitality Properties Spirit Realty Capital, Inc. Starwood Property Trust, Inc. Ø Strategic Hotels & Resorts, Inc. * Real Estate Management & Development (0.3%) Brookfield Office Properties, Inc. Daiwa House Industry Co. Ltd. Ø Deutsche Wohnen AG *Ø DIC Asset AG Pruksa Real Estate PCL Ø Road & Rail (0.6%) Hertz Global Holdings, Inc. *Ø Semiconductors & Semiconductor Equipment (0.6%) ASM International NV ATMI, Inc. *Ø Cabot Microelectronics Corp. * LSI Corp. Ø RDA Microelectronics, Inc. ADR Software (1.3%) Accelrys, Inc. *Ø Citrix Systems, Inc. *Ø Compuware Corp. Ø Comverse, Inc. *Ø Ebix, Inc. Ø Giant Interactive Group, Inc. ADR Ø Nuance Communications, Inc. *Ø Unit4 NV Ø Verint Systems, Inc. *Ø Zynga, Inc. Class A * Specialty Retail (0.5%) Aeropostale, Inc. * Emperor Watch & Jewellery Ltd. Ø Jos A Bank Clothiers, Inc. *Ø New York & Co., Inc. * Office Depot, Inc. *Ø Sanrio Co. Ltd. Ø Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods (1.0%) Asics Corp. Ø PVH Corp. Ø The Jones Group, Inc. Ø Vera Bradley, Inc. * Thrifts & Mortgage Finance (0.2%) Aareal Bank AG *Ø Astoria Financial Corp. Federal Home Loan Mortgage Corp. * Federal National Mortgage Association * Hudson City Bancorp., Inc. Ø Ocwen Financial Corp. *Ø Sterling Bancorp. Ø Tobacco (0.2%) Swedish Match AB Ø Trading Companies & Distributors (0.3%) MSC Industrial Direct Co., Inc. Class A Ø Transportation Infrastructure (0.1%) Macquarie Infrastructure Co., LLC Ø Wireless Telecommunication Services (1.3%) KDDI Corp. Ø Leap Wireless International, Inc. *Ø Sprint Corp. * T-Mobile US, Inc. *± United States Cellular Corp. Vodafone Group PLC ADR Ø Total Common Stocks (Cost $465,988,557) Preferred Stocks (0.5%) Airlines (0.0%) American Airlines Group, Inc., Ser. A, 6.25% *Ø Automobiles (0.2%) Volkswagen AG, 3.56% Ø Commercial Banks (0.1%) National Bank of Greece SA, Ser. A, 9.00% *Ø Consumer Finance (0.1%) Ally Financial, Inc., Ser. G, 7.00% ñ Thrifts & Mortgage Finance (0.1%) Astoria Financial Corp., Ser. C, 6.50% Federal Home Loan Mortgage Corp., Ser. V, 5.57% *Ø Federal Home Loan Mortgage Corp., Ser. Z, 8.38% *μ Federal National Mortgage Association, Ser. S, 8.25% *μ Federal National Mortgage Association, Ser. T, 8.25% *Ø Total Preferred Stocks (Cost $5,178,728) Exchange Traded Funds (0.6%) iShares DAX UCITS ETF (DE) PowerShares DB U.S. Dollar Index Bullish Fund *Ø ProShares Short 20+ Year Treasury * SPDR Gold Shares *Ø Total Exchange Traded Funds (Cost $5,329,707) Number of Rights Rights (0.0%) Biotechnology (0.0%) Cubist Pharmaceuticals, Inc. * Health Care Providers & Services (0.0%) Community Health Systems, Inc. * Total Rights (Cost $0) Number of Warrants Warrants (0.0%) Machinery (0.0%) Xerium Technologies, Inc. * Media (0.0%) * Tribune Co. Total Warrants (Cost $98,459) Principal Amount U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (0.0%) $ U.S. Treasury Bonds, 3.13%, due 2/15/43 (Cost $32,102) Ø Mortgage-Backed Securities (2.4%) Collateralized Mortgage Obligations (1.1%) Banc of America Alternative Loan Trust, Ser. 2005-6, Class 2CB2, 6.00%, due 7/25/35 Bear Stearns Asset Backed Securities Trust, Ser. 2004-AC4, Class A1, 5.83%, due 8/25/34 a Citicorp Mortgage Securities REMIC Pass-Through Certificates Trust, Ser. 2005-7, Class 1A4, 5.50%, due 10/25/35 Citicorp Mortgage Securities, Inc., Ser. 2006-3, Class 1A9, 5.75%, due 6/25/36 Citicorp Mortgage Securities, Inc., Ser. 2006-4, Class 1A2, 6.00%, due 8/25/36 Citicorp Mortgage Securities, Inc., Ser. 2007-8, Class 1A4, 6.00%, due 9/25/37 First Horizon Mortgage Pass-Through Trust, Ser. 2005-5, Class 1A3, 5.50%, due 10/25/35 GSR Mortgage Loan Trust, Ser. 2005-AR6, Class 3A2, 2.66%, due 9/25/35 μ JP Morgan Alternative Loan Trust, Ser. 2006-S4, Class A6, 5.71%, due 12/25/36 a JP Morgan Mortgage Trust, Ser. 2007-A1, Class 4A1, 2.74%, due 7/25/35 μ JP Morgan Mortgage Trust, Ser. 2007-A1, Class 5A6, 2.71%, due 7/25/35 μ MASTR Alternative Loans Trust, Ser. 2004-10, Class 4A1, 6.00%, due 9/25/19 PHH Mortgage Trust, Ser. 2008-CIM1, Class 21A2, 6.00%, due 5/25/38 RFMSI Trust, Ser. 2005-SA3, Class 1A, 2.85%, due 8/25/35 μ Structured Asset Securities Corp. Trust, Ser. 2005-6, Class 2A1, 5.50%, due 5/25/35 WaMu Mortgage Pass-Through Certificates, Ser. 2004-S1, Class 1A11, 5.50%, due 3/25/34 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR9, Class 3A2, 2.65%, due 6/25/34 μ Wells Fargo Mortgage Backed Securities Trust, Ser. 2006-13, Class A5, 6.00%, due 10/25/36 Wells Fargo Mortgage Backed Securities Trust, Ser. 2007-12, Class A6, 5.50%, due 9/25/37 Wells Fargo Mortgage Backed Securities Trust, Ser. 2007-14, Class 1A1, 6.00%, due 10/25/37 Wells Fargo Mortgage Backed Securities Trust, Ser. 2007-16, Class 1A7, 6.00%, due 12/28/37 Commercial Mortgage-Backed (1.3%) BAMLL Commercial Mortgage Securities Trust, Ser. 2013-DSNY, Class F, 3.66%, due 9/15/26 ñμ Boca Hotel Portfolio Trust, Ser. 2013-BOCA, Class E, 3.91%, due 8/15/26 ñμ COMM Mortgage Trust, Ser. 2006-FL12, Class F, 0.50%, due 12/15/20 ñμ Credit Suisse Commercial Mortgage Trust Series, Ser. 2008-C1, Class AJ, 6.04%, due 2/15/41 ñμ Credit Suisse First Boston Commercial Mortgage Trust, Ser. 2003-C3, Class H, 5.16%, due 5/15/38 ñμ Credit Suisse Mortgage Capital Certificates, Ser. 2006-TF2A, Class KERE, 0.76%, due 9/15/21 ñμ JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB15, Class AM, 5.86%, due 6/12/43 μ LB-UBS Commercial Mortgage Trust, Ser. 2006-C4, Class AJ, 5.86%, due 6/15/38 μ LB-UBS Commercial Mortgage Trust, Ser. 2007-C1, Class AJ, 5.48%, due 2/15/40 Ø Morgan Stanley Capital I Trust, Ser. 2007-T25, Class AJ, 5.57%, due 11/12/49 μ NorthStar, Ser. 2013-1A, Class B, 5.16%, due 8/25/29 ñØμ UBS Commercial Mortgage Trust, Ser. 2007-FL1, Class F, 0.74%, due 7/15/24 ñμ Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C30, Class AJ, 5.41%, due 12/15/43 μ Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C31, Class AJ, 5.66%, due 4/17/47 μ Total Mortgage-Backed Securities (Cost $21,849,544) Asset-Backed Securities (0.2%) Countrywide Asset-Backed Certificates, Ser. 2005-7, Class AF4, 4.87%, due 10/25/35 μ JP Morgan Mortgage Acquisition Corp., Ser. 2007-CH1, Class AF3, 5.32%, due 11/25/36 a Structured Asset Securities Corp. Mortgage Loan Trust, Ser. 2005-4XS, Class 1A3, 5.00%, due 3/25/35 a Total Asset-Backed Securities (Cost $1,841,642) Corporate Debt Securities(2.1%) Advertising (0.2%) Affinion Group, Inc., 7.88%, due 12/15/18 Chemicals (0.0%) Hexion US Finance Corp., 6.63%, due 4/15/20 Coal (0.1%) Westmoreland Escrow Corp., 10.75%, due 2/1/18 ñ Commercial Services & Supplies (0.0%) Harland Clarke Holdings Corp., 9.50%, due 5/15/15 Communications Equipment (0.0%) Avaya, Inc., 10.50%, due 3/1/21 ñ Diversified Financial Services (0.0%) Icahn Enterprises LP, 5.88%, due 2/1/22 ñ Lehman Brothers Holdings, Inc., 6.88%, due 5/2/18 ≠Ø Diversified Telecommunication Services (0.3%) Intelsat Jackson Holdings SA, 5.50%, due 8/1/23 ñØ Electric Utilities (0.3%) Energy Future Intermediate Holding Co. LLC, 11.00%, due 10/1/21 Energy Future Intermediate Holding Co. LLC, 12.25%, due 3/1/22 ñØ Energy Equipment & Services (0.1%) Pacific Drilling SA, 8.25%, due 2/23/15 Ø Hotels, Restaurants & Leisure (0.6%) Caesars Entertainment Operating Co., Inc., 11.25%, due 6/1/17 Ø Caesars Entertainment Operating Co., Inc., 8.50%, due 2/15/20 Ø Caesars Entertainment Resort Properties LLC, 8.00%, due 10/1/20 ñØ Caesars Entertainment Resort Properties LLC, 11.00%, due 10/1/21 ñ Mohegan Tribal Gaming Authority, 9.75%, due 9/1/21 ñØ MTR Gaming Group, Inc., 11.50%, due 8/1/19 Ø Insurance (0.3%) Ambac Assurance Corp., 5.10%, due 6/7/20 ≠ñØ Internet Software & Services (0.1%) Ancestry.com, Inc., 9.63%, due 10/15/18 cñ Media (0.0%) Radio One, Inc., 9.25%, due 2/15/20 ñ Wireless Telecommunication Services (0.1%) NII International Telecom SCA, 7.88%, due 8/15/19 ñØ Nortel Networks Ltd., 6.88%, due 9/1/23 ≠N Total Corporate Debt Securities (Cost $19,232,322) Convertible Corporate Debt Securities(0.1%) Communications Equipment (0.1%) $ Nortel Networks Corp., 1.75%, due 4/15/12 ≠Ø (Cost $568,520) Bank Loan Obligationsμ(9.7%) Advertising (0.3%) Extreme Reach, Inc., 1st Lien Term Loan, due 12/31/25 ¢^^N Extreme Reach, Inc., 2nd Lien Term Loan, due 12/31/25 ¢^^N VFH Parent LLC, 1st Lien Term Loan, 5.75%, due 11/5/19 Aerospace & Defense (0.1%) Consolidated Precision Products Corp., 2nd Lien Term Loan, 8.75%, due 4/21/23 Ø TransDigm Group, Inc., 3.50%, due 2/14/17 Building Products (0.1%) Continental Building Products LLC, 8.75%, due 2/15/21 Quikrete Holdings, Inc., 2nd Lien Term Loan, 7.00%, due 3/19/21 Tomkins Air Distribution Technologies, 2nd Lien Term Loan, 9.25%, due 10/31/20 N Capital Markets (0.0%) Walter Investment Management Corp., 1st Lien Term Loan, due 12/19/20 ^^ Chemicals (0.1%) Ascend Performance Materials LLC, Term Loan B, 6.75%, due 4/4/18 Royal Adhesives & Sealants LLC, 2nd Lien Term Loan, 9.75%, due 12/31/20 N Commercial Services & Supplies (1.1%) Brickman Group Holdings, 2nd Lien Term Loan, due 12/17/21 ¢^^ Eastman Kodak Co., 2nd Lien Term Loan, 10.75%, due 7/31/20 Eastman Kodak Co., Term Loan, 7.25%, due 7/31/19 ¢^^ GCA Services Group, Inc., 2nd Lien Term Loan, 9.25%, due 12/31/19 Ø Inmar, Inc., 1st Lien Term Loan, due 1/27/21 ¢^^ Inmar, Inc., 2nd Lien Term Loan, due 1/27/22 ¢^^ Insight Global, Inc., 5.50%, due 10/31/19 PHS Group PLC, 1st Lien Term Loan B, due 8/2/15 ¢^^ PHS Group PLC, 1st Lien Term Loan C, due 7/4/16 ¢^^ Sedgwick Claims Management Services, Inc., 1st Lien Term Loan, 4.25%, due 6/7/18 ¢^^ Sedgwick Claims Management Services, Inc., 2nd Lien Term Loan, 8.00%, due 12/7/18 Service Masters, Inc., 4.42%, due 1/31/17 TriNET HR Corp., 1st Lien Term Loan B2, 5.00%, due 8/30/19 TriNET HR Corp., 2nd Lien Term Loan, 8.75%, due 12/30/19 Ø Communications Equipment (0.2%) Sorenson Communications, Inc., Term Loan, 9.50%, due 10/31/14 Ø Computers & Peripherals (0.3%) Dell, Inc., Term Loan B1, 4.50%, due 3/11/20 Ø Diversified Financial Services (0.1%) Duff & Phelps Corp., Term Loan B, 4.50%, due 4/23/20 Diversified Telecommunication Services (0.7%) Fairpoint Communications, Inc., Term Loan B, 7.50%, due 2/14/19 ¢^^ Global Telcom Link Corp., 2nd Lien Term Loan, 9.00%, due 5/21/20 ¢^^ Securus Technologies Holdings, Inc., 2nd Lien Term Loan, 9.00%, due 4/2/21 N Electrical Components & Equipment (0.1%) Southwire Co., 1st Lien Term Loan, due 2/11/21 ^^ Electronic Equipment, Instruments & Components (0.1%) Excelitas Technologies Corp., 1st Lien Term Loan, 6.00%, due 10/23/20 Energy Equipment & Services (0.2%) Alinta Energy Holdings Pty. Ltd., due 12/31/20 ^^Ø†† Alinta Energy Holdings Pty. Ltd., 6.37%, due 12/31/20 Stallion Oilfield Holdings, Inc., Term Loan, 8.00%, due 6/3/18 Texas Competitive Holdings LLC, Extended Term Loan, 4.74%, due 10/10/17 ¢^^ Environmental Control (0.0%) WTG Holdings I Corp., 2nd Lien Term Loan, 8.50%, due 12/10/21 Food Products (0.5%) CTI Foods Holding Co., LLC, 2nd Lien Term Loan, 8.25%, due 6/30/19 N Del Monte Corp., 2nd Lien Term Loan, due 7/26/21 ¢^^ Ferrara Pan Candy Co., Inc., 7.50%, due 6/8/17 H.J. Heinz Holding Corp., 3.25%, due 6/7/19 Performance Food Group, Inc., 2nd Lien Term Loan, 6.25%, due 10/29/19 N Health Care Equipment & Supplies (0.2%) Alere, Inc., due 6/30/17 ^^ Carestream Health, Inc., 2nd Lien Term Loan, 9.50%, due 12/5/19 Health Care Providers & Services (0.3%) Davita Healthcare Partners, Inc., Term Loan B, due 10/20/16 ^^ Genesis HealthCare LLC, Term Loan, 10.00%, due 10/2/17 Gentiva Health Services, Inc., Term Loan B, 6.50%, due 10/16/19 NØ Health Care Technology (0.1%) The TriZetto Group Inc., 4.75%, due 4/26/18 Ø The TriZetto Group Inc., 2nd Lien Term Loan, 8.50%, due 3/27/19 N Hotels, Restaurants & Leisure (1.2%) Bally Technologies, Inc., 1st Lien Term Loan B, 4.25%, due 8/21/20 Ø Caesars Entertainment Corp., 1st Lien Term Loan, 7.00%, due 10/9/20 ¢^^Ø Centaur Acquisition LLC, 1st Lien Term Loan, 5.25%, due 2/20/19 Harrah's Entertainment, Inc., Term Loan B4, 9.50%, due 10/31/16 Harrah's Entertainment, Inc., Term Loan B5, 4.89%, due 1/28/18 Harrah's Entertainment, Inc., Term Loan B6, 5.49%, due 1/28/18 Hilton Hotels Holdings Corp., Term Loan B2, 4.00%, due 9/23/20 Ø Mohegan Tribal Gaming Authority, 1st Lien Term Loan B, 5.50%, due 11/19/19 ¢^^ Independent Power Producers & Energy Traders (0.2%) Calpine Corp., Term Loan, 4.00%, due 10/30/20 NRG Energy, Inc., 2.75%, due 7/1/18 NRG Energy, Inc., due 8/17/19 ^^ Insurance (0.1%) Cunningham Lindsey U.S., Inc., 2nd Initial Loan, 9.25%, due 6/10/20 Internet Software & Services (0.4%) Manwin Licensing International, 1st Lien Term Loan, 14.00%, due 10/4/18 NØ Travelport Ltd., 9.50%, due 1/31/16 ^^Ø Travelport Ltd., due 6/26/19 ^^ IT Services (0.1%) Virtu Financial LLC, Term Loan, 5.75%, due 7/1/16 Media (0.7%) Advanstar, Inc., 2nd Lien Term Loan, 9.50%, due 5/14/20 Clear Channel Capital I LLC, 6.91%, due 1/30/19 ¢^^ Ion Media Networks, Inc., 1st Lien Term Loan, 5.00%, due 12/17/20 Lee Enterprises, Inc., 7.50%, due 12/31/15 Penton Media, Inc., 1st Lien Term Loan, 5.50%, due 10/3/19 Penton Media, Inc., 2nd Lien Term Loan, 9.00%, due 10/1/20 Ø Rentpath, Inc., Term Loan, 6.25%, due 5/29/20 ¢^^ Springer Science+Business Media, Term Loan B2, 5.00%, due 7/23/20 ¢^^Ø Metal Fabricate/Hardware (0.0%) Crosby Worldwide Ltd., 2nd Lien Term Loan, 7.00%, due 11/7/21 Metals & Mining (0.1%) Fairmount Minerals Ltd., Term Loan B, 5.00%, due 9/3/19 Tube City IMS LLC, Term Loan B, 4.50%, due 10/2/20 Ø Miscellaneous Manufacturing (0.0%) Filtration Group, Inc., 2nd Lien Term Loan, 8.25%, due 11/15/21 Oil & Gas Services (0.4%) Brand Energy, Inc., 1st Lien Term Loan B, 4.75%, due 11/20/20 ¢^^ Matrix Service Co., 1st Lien Term Loan, 4.00%, due 5/15/20 Oil, Gas & Consumable Fuels (0.2%) Bowie Resources LLC, 1st Lien Term Loan, 6.75%, due 8/7/20 N Bowie Resources LLC, 2nd Lien Term Loan, 11.75%, due 12/31/20 N NFR Energy LLC, 2nd Lien Term Loan, 8.75%, due 12/31/18 PowerTeam Services LLC, 2nd Lien Term Loan, 8.25%, due 11/15/20 ¢^^ Samson Investment Co., due 9/25/18 ^^ Samson Resources Co., due 9/25/18 ¢^^ Packaging & Containers (0.0%) Beverage Packaging Holdings SA, due 12/1/18 ¢^^ Personal Products (0.1%) Atrium Innovations, Inc., 1st Lien Term Loan, due 1/29/21 ^^N Pharmaceuticals (0.2%) Chiron Corp. Ltd., due 5/4/18 ^^ PharMEDium Healthcare Corp., 2nd Lien Term Loan, due 1/21/22 ¢^^ PRA Holdings, Inc., Term Loan, 5.00%, due 12/31/20 Ø Valeant Pharmaceuticals International, Inc., 3.75%, due 2/13/19 Retail (0.0%) BJ's Wholesale Club, Inc., 2nd Lien Term Loan, 8.50%, due 3/31/20 Software (1.5%) Ascend Learning LLC, 1st Lien Term Loan, due 7/26/19 ¢^^ Ascend Learning LLC, Term Loan B, 7.00%, due 12/31/20 Avaya Holdings Corp., 4.74%, due 10/26/17 Ø Mitchell International, Inc., 2nd Lien Term Loan, 8.50%, due 10/1/21 Ø Mitchell International, Inc., Term Loan B1, 4.50%, due 10/1/20 ¢^^Ø Novell, Inc., 11.00%, due 10/31/18 ¢^^N P2 Energy Solutions, Inc., 1st Lien Term Loan, 5.00%, due 10/22/20 N P2 Energy Solutions, Inc., 2nd Lien Term Loan, 9.00%, due 4/30/21 Progressive Solutions, Inc., 1st Lien Term Loan, 5.50%, due 10/16/20 Renaissance Learning, Inc., 1st Lien Term Loan, 5.00%, due 10/16/20 Ø Renaissance Learning, Inc., 2nd Lien Term Loan, 8.75%, due 4/16/19 Ø RP Crown Parent, LLC, due 12/21/18 ^^ RP Crown Parent, LLC, due 12/21/19 ^^ Sophos, Inc., 1st Lien Term Loan, due 1/27/21 ¢^^ StoneRiver Holdings, Inc., 2nd Lien Term Loan, 8.50%, due 5/14/20 Websense, Inc., 2nd Lien Term Loan, 8.25%, due 12/18/20 Trading Companies & Distributors (0.0%) HD Supply, Inc., 1st Lien Term Loan, due 10/12/17 ^^ Transportation Infrastructure (0.0%) Livingston International, Inc.,2nd Lien Term Loan, 9.00%, due 3/27/20 Total Bank Loan Obligations (Cost $87,002,161) Number of Contracts Purchased Options (0.4%) Call Options (0.0%) Accelrys, Inc., Call, Jul 2014 @ 12.5 17 ARIAD Pharmaceuticals, Inc., Call, Mar 2014 @ 11 14 Brown-Forman Corp., Call, Mar 2014 @ 75 14 Cablevision Systems Corp., Call, Mar 2014 @ 20 70 13 Caterpillar, Inc., Call, Feb 2014 @ 97.5 Cheniere Energy, Inc., Call, Mar 2014 @ 40 ± JetBlue Airways Corp., Call, Mar 2014 @ 10 13 S&P 500 Index, Call, Mar 2014 @ 1830 ± 49 SPDR S&P rust, Call, Feb 2014 @ 183 88 Sprint Corp., Call, Feb 2014 @ 10 44 Time Warner Cable, Inc., Call, Apr 2014 @ 145 Put Options (0.4%) 55 Aeropostale, Inc., Put, Apr 2014 @ 8 26 Beam, Inc., Put, Mar 2014 @ 80 Big Lots, Inc., Put, Apr 2014 @ 27.5 22 CIT Group, Inc., Put, Feb 2014 @ 50 22 CommonWealth REIT, Put, Apr 2014 @ 22.5 Compuware Corp., Put, Mar 2014 @ 10 Foster Wheeler AG, Put, May 2014 @ 30 ± 32 iShares iBoxx $ High Yield Corporate Bond ETF, Put, Mar 2014 @ 91 37 iShares iBoxx $ High Yield Corporate Bond ETF, Put, Mar 2014 @ 92 24 iShares Russell 2000 ETF, Put, Feb 2014 @ 116 ± 61 iShares Russell 2000 ETF, Put, Mar 2014 @ 107 ± 9 iShares Russell 2000 ETF, Put, Mar 2014 @ 114 ± 20 iShares Russell 2000 ETF, Put, Mar 2014 @ 115 ± iShares Russell 2000 ETF, Put, Jun 2014 @ 96 ± iShares Russell 2000 ETF, Put, Sep 2014 @ 106 ± 11 Jos A Bank Clothiers, Inc., Put, Feb 2014 @ 50 KBR, Inc., Put, Mar 2014 @ 30 Leap Wireless International, Inc., Put, Apr 2014 @ 13 13 Liberty Media Corp., Put, Mar 2014 @ 130 Nokia OYJ, Put, Apr 2014 @ 6 ± Responsys, Inc., Put, Apr 2014 @ 25 5 Russell 2000 Index, Put, Feb 2014 @ 1130 4 SPDR S&P rust, Put, Feb 2014 @ 181 ± 9 SPDR S&P rust, Put, Feb 2014 @ 184 ± 14 SPDR S&P rust, Put, Feb 2014 @ 185 ± 56 SPDR S&P rust, Put, Mar 2014 @ 167 ± SPDR S&P rust, Put, Mar 2014 @ 171 ± 44 SPDR S&P rust, Put, Mar 2014 @ 183 ± 9 SPDR S&P rust, Put, Mar 2014 @ 185 ± SPDR S&P rust, Put, Apr 2014 @ 180 ± Sprint Corp., Put, Mar 2014 @ 8 33 Time Warner Cable, Inc., Put, Feb 2014 @ 130 ± 44 T-Mobile US, Inc., Put, Feb 2014 @ 32 ± 70 Vodafone Group PLC, Put, Feb 2014 @ 38 Weight Watchers International, Inc., Put, Jul 2014 @ 27.5 Total Purchased Options (Cost $3,201,612) Number of Shares Short-Term Investment (31.8%) Money Market Fund (31.8%) Dreyfus Treasury Prime Cash Management (Cost $288,297,805) Ø Total Long Positions (100.3%) (Cost $898,621,159) ## Cash, receivables and other assets, less liabilities (22.7%) ±Ø††† Short Positions (see summary below) ((23.0)%) Total Net Assets (100.0%) Short Positions ((23.0)%) Common Stocks Sold Short (12.9%)£ØØ Aerospace & Defense (0.2%) AAR Corp. Rockwell Collins, Inc. The Boeing Co. Air Freight & Logistics (0.1%) Expeditors International of Washington, Inc. XPO Logistics, Inc. * Airlines (0.0%) American Airlines Group, Inc. * United Continental Holdings, Inc. * Auto Components (0.1%) Nokian Renkaat OYJ Automobiles (0.2%) Fiat SpA * General Motors Co. * Beverages (0.2%) Brown-Forman Corp. Class B The Coca-Cola Co. Biotechnology (0.6%) Acorda Therapeutics, Inc. * Agios Pharmaceuticals, Inc. * Amgen, Inc. Anacor Pharmaceuticals, Inc. * Arena Pharmaceuticals, Inc. * Athersys, Inc. * BioCryst Pharmaceuticals, Inc. * Celgene Corp. * Cepheid, Inc. * Cytokinetics, Inc. * Foundation Medicine, Inc. * Galena Biopharma, Inc. * Immunomedics, Inc. * Isis Pharmaceuticals, Inc. * Merrimack Pharmaceuticals, Inc. * MiMedx Group, Inc. * Myriad Genetics, Inc. * Organovo Holdings, Inc. * Osiris Therapeutics, Inc. * Raptor Pharmaceutical Corp. * Sangamo Biosciences, Inc. * Tetraphase Pharmaceuticals, Inc. * ThromboGenics NV * United Therapeutics Corp. * Capital Markets (0.3%) Cohen & Steers, Inc. Greenhill & Co., Inc. Janus Capital Group, Inc. Chemicals (0.7%) Axiall Corp. Celanese Corp. Series A Cytec Industries, Inc. Eastman Chemical Co. EI du Pont de Nemours & Co. Koppers Holdings, Inc. PPG Industries, Inc. The Sherwin-Williams Co. Westlake Chemical Corp. Commercial Banks (0.2%) Cascade Bancorp. * Center Bancorp., Inc. East West Bancorp., Inc. Heritage Financial Corp. M&T Bank Corp. PacWest Bancorp. Umpqua Holdings Corp. United Bankshares, Inc. Communications Equipment (0.2%) Alcatel-Lucent ADR * ARRIS Group, Inc. * BlackBerry Ltd. * Mitel Networks Corp. * Computers & Peripherals (0.2%) 3D Systems Corp. * Apple, Inc. Diebold, Inc. NCR Corp. * Construction & Engineering (0.3%) FLSmidth & Co. A/S Layne Christensen Co. * Construction Materials (0.1%) Martin Marietta Materials, Inc. Texas Industries, Inc. * Containers & Packaging (0.3%) Aptargroup, Inc. Bemis Co., Inc. Sonoco Products Co. Diversified Consumer Services (0.0%) H&R Block, Inc. Diversified Telecommunication Services (0.6%) AT&T, Inc. Telecom Italia SpA Telefonica Deutschland Holding AG Verizon Communications, Inc. Electric Utilities (0.3%) Fortum OYJ Hokkaido Electric Power Co., Inc. * Hokuriku Electric Power Co. Food & Staples Retailing (0.2%) George Weston Ltd. Loblaw Cos. Ltd. The Fresh Market, Inc. * The Spar Group Ltd. Whole Foods Market, Inc. Food Products (0.1%) Kellogg Co. WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (0.5%) Cynosure, Inc. Class A * Endologix, Inc. * Haemonetics Corp. * Hologic, Inc. * Invacare Corp. Mazor Robotics Ltd. ADR * Neogen Corp. * ResMed, Inc. Sirona Dental Systems, Inc. * Health Care Providers & Services (0.4%) Aetna, Inc. Community Health Systems, Inc. * Fresenius Medical Care AG & Co. KGaA ADR MEDNAX, Inc. * Quest Diagnostics, Inc. Team Health Holdings, Inc. * UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology (0.1%) HMS Holdings Corp. * Vocera Communications, Inc. * Hotels, Restaurants & Leisure (0.3%) Hyatt Hotels Corp. Class A * Marriott International, Inc. Class A Penn National Gaming, Inc. * Pinnacle Entertainment, Inc. * Scientific Games Corp. Class A * Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Household Durables (0.3%) Lennar Corp. Class A Household Products (0.1%) The Clorox Co. Insurance (0.5%) Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Fidelity National Financial, Inc. Class A MBIA, Inc. * Montpelier Re Holdings Ltd. Internet & Catalog Retail (0.0%) TripAdvisor, Inc. * Internet Software & Services (0.2%) Trulia, Inc. * Twitter, Inc. * Yahoo!, Inc. * IT Services (0.2%) CGI Group, Inc. Class A * Vantiv, Inc. Class A * Life Sciences Tools & Services (0.1%) Agilent Technologies, Inc. Machinery (0.3%) Deere & Co. Kone OYJ Class B Media (0.6%) Charter Communications, Inc. Class A * Liberty Global PLC Class A * Liberty Global PLC Series C * Liberty Media Corp. Class A * Scripps Networks Interactive, Inc. Class A Sinclair Broadcast Group, Inc. Class A Time Warner, Inc. Twenty-First Century Fox, Inc. Class A Viacom, Inc. Class B Metals & Mining (0.2%) Goldcorp, Inc. Materion Corp. Nippon Steel & Sumitomo Metal Corp. Multiline Retail (0.2%) JC Penney Co., Inc. * Kohl's Corp. Oil, Gas & Consumable Fuels (0.0%) Apache Corp. Bellatrix Exploration Ltd. * Noble Energy, Inc. Peabody Energy Corp. Royal Dutch Shell PLC ADR Pharmaceuticals (1.0%) Ampio Pharmaceuticals, Inc. * Eisai Co. Ltd. Eli Lilly & Co. Endo Health Solutions, Inc. * Merck KGaA Nektar Therapeutics * Novartis AG ADR Novo Nordisk A/S ADR Pacira Pharmaceuticals, Inc. * Perrigo Co. PLC Professional Services (0.1%) SGS SA Real Estate Investment Trusts (1.5%) American Capital Agency Corp. American Realty Capital Properties, Inc. American Tower Corp. Essex Property Trust, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Mid-America Apartment Communities, Inc. National Retail Properties, Inc. Parkway Properties, Inc. Realty Income Corp. Ventas, Inc. Semiconductors & Semiconductor Equipment (0.1%) Micron Technology, Inc. * Software (0.1%) Accelrys, Inc. * VMware, Inc. Class A * Specialty Retail (0.6%) bebe stores, Inc. GNC Holdings, Inc. Class A Lithia Motors, Inc. Class A Sally Beauty Holdings, Inc. * The Home Depot, Inc. Ulta Salon Cosmetics & Fragrance, Inc. * Textiles, Apparel & Luxury Goods (0.3%) Coach, Inc. Michael Kors Holdings Ltd. * The Swatch Group AG Thrifts & Mortgage Finance (0.0%) Sterling Bancorp. Trading Companies & Distributors (0.2%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A Transportation Infrastructure (0.0%) Fraport AG Frankfurt Airport Services Worldwide Wireless Telecommunication Services (0.1%) NII Holdings, Inc. * Vodacom Group Ltd. Total Common Stocks Sold Short (Proceeds $(117,443,755)) Exchange Traded Funds Sold Short (9.5%)£ØØ CurrencyShares Euro Trust * Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund First Trust ISE-Revere Natural Gas Index Fund Health Care Select Sector SPDR Fund Industrial Select Sector SPDR Fund iShares iBoxx $ High Yield Corporate Bond ETF iShares MSCI Germany ETF iShares MSCI Hong Kong ETF iShares MSCI Japan ETF iShares MSCI Malaysia ETF iShares MSCI United Kingdom ETF iShares Nasdaq Biotechnology ETF iShares Russell 2000 Fund iShares U.S. Home Construction ETF iShares U.S. Real Estate ETF Market Vectors Biotech ETF Market Vectors Oil Service ETF Market Vectors Semiconductor ETF Materials Select Sector SPDR Fund Nomura TOPIX Exchange Traded Fund Powershares QQQ Trust Series 1 ProShares Short 20+ Year Treasury * SPDR Barclays High Yield Bond ETF SPDR S&P rust SPDR S&P Biotech ETF SPDR S&P MidCap rust SPDR S&P Oil & Gas Exploration & Production ETF SPDR S&P Regional Banking ETF SPDR S&P Retail ETF Vanguard REIT ETF WisdomTree Japan Hedged Equity Fund Total Exchange Traded Funds Sold Short (Proceeds $(85,306,234)) Principal Amount Corporate Debt Securities Sold Short (0.6%)£ØØ Aerospace & Defense (0.0%) TransDigm, Inc., 7.50%, due 7/15/21 Auto Parts & Equipment (0.0%) Delphi Corp., 5.00%, due 2/15/23 Beverages (0.0%) Constellation Brands, Inc., 4.25%, due 5/1/23 Chemicals (0.1%) $ Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 8.88%, due 2/1/18 Hexion US Finance Corp. / Hexion Nova Scotia Finance ULC, 9.00%, due 11/15/20 Diversified Consumer Services (0.0%) ServiceMaster Co., 7.00%, due 8/15/20 Diversified Telecommunication Services (0.1%) CenturyLink, Inc., Ser. V, 5.63%, due 4/1/20 Verizon Communications, Inc., 6.55%, due 9/15/43 Food Products (0.0%) HJ Heinz Finance Co., 7.13%, due 8/1/39 ñ Health Care Equipment & Supplies (0.0%) Alere, Inc., 8.63%, due 10/1/18 Alere, Inc., 6.50%, due 6/15/20 Health Care Providers & Services (0.0%) DaVita HealthCare Partners, Inc., 5.75%, due 8/15/22 Healthcare - Products (0.1%) Kinetic Concepts, Inc. / KCI USA, Inc., 10.50%, due 11/1/18 Household Products (0.0%) Reynolds Group Issuer, Inc., 9.00%, due 4/15/19 Reynolds Group Issuer, Inc., 9.88%, due 8/15/19 Independent Power Producers & Energy Traders (0.1%) NRG Energy, Inc., 7.88%, due 5/15/21 Media (0.0%) Cumulus Media Holdings, Inc., 7.75%, due 5/1/19 Metals & Mining (0.0%) Cliffs Natural Resources, Inc., 6.25%, due 10/1/40 Oil, Gas & Consumable Fuels (0.0%) Samson Investment Co., 10.50%, due 2/15/20 ñ Pharmaceuticals (0.1%) Valeant Pharmaceuticals International, Inc., 6.75%, due 8/15/18 ñ Valeant Pharmaceuticals International, Inc., 7.50%, due 7/15/21 ñ Telecommunications (0.1%) NII Capital Corp., 10.00%, due 8/15/16 Trading Companies & Distributors (0.0%) HD Supply, Inc., 7.50%, due 7/15/20 Total Corporate Debt Securities Sold Short (Proceeds $(5,344,975)) Total Short Positions (Proceeds $(208,094,964)) January 31, 2014 Schedule of Investments Neuberger Berman Long Short Multi-Manager Fund (Unaudited) Number of Shares Value† Long Positions (99.7%) Common Stocks (66.9%) Aerospace & Defense (2.0%) Exelis, Inc. $ Airlines (0.4%) American Airlines Group, Inc. * Auto Components (0.5%) Visteon Corp. *Ø Automobiles (0.3%) Fiat SpA * Beverages (3.0%) Anheuser-Busch InBev NV Asahi Group Holdings Ltd. Beam, Inc. Ø LT Group, Inc. PepsiCo, Inc. Ø Biotechnology (4.8%) Acceleron Pharma, Inc. * Aegerion Pharmaceuticals, Inc. *Ø Agios Pharmaceuticals, Inc. * Alexion Pharmaceuticals, Inc. * Alkermes PLC * Arrowhead Research Corp. * Basilea Pharmaceutica *Ø 40 Biogen Idec, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * ChemoCentryx, Inc. * Cubist Pharmaceuticals, Inc. * Dynavax Technologies Corp. * Enanta Pharmaceuticals, Inc. *Ø Gilead Sciences, Inc. * 10 Intercept Pharmaceuticals, Inc. * Keryx Biopharmaceuticals, Inc. * 40 MacroGenics, Inc. * NPS Pharmaceuticals, Inc. * Prothena Corp. PLC * Puma Biotechnology, Inc. *Ø Receptos, Inc. *Ø Rigel Pharmaceuticals, Inc. *Ø Swedish Orphan Biovitrum AB * Ultragenyx Pharmaceutical, Inc. * Capital Markets (0.8%) Evercore Partners, Inc. Class A Morgan Stanley Chemicals (3.0%) Air Products & Chemicals, Inc. Ø FMC Corp. Huntsman Corp. Ø Monsanto Co. Commercial Banks (1.5%) China Construction Bank Corp. Class H Chongqing Rural Commercial Bank Class H Erste Group Bank AG Ø Kasikornbank PCL Mizuho Financial Group, Inc. SunTrust Banks, Inc. Commercial Services & Supplies (0.9%) Covanta Holding Corp. Tyco International Ltd. Ø Communications Equipment (0.1%) Parkervision, Inc. * Computers & Peripherals (0.9%) Western Digital Corp. Construction & Engineering (0.0%) KBR, Inc. Construction Materials (0.2%) Anhui Conch Cement Co. Ltd. Class H Containers & Packaging (0.7%) Nampak Ltd. Pact Group Holdings Ltd. * Diversified Consumer Services (0.7%) Regis Corp. Diversified Financial Services (0.8%) Citigroup, Inc. GT Capital Holdings, Inc. Ø Diversified Telecommunication Services (1.1%) Telecom Italia SpA Vivendi SA Electric Utilities (1.8%) American Electric Power Co., Inc. 67 Cleco Corp. Edison International Enel SpA Hawaiian Electric Industries, Inc. 73 Northeast Utilities OGE Energy Corp. PNM Resources, Inc. Portland General Electric Co. Ø PPL Corp. Xcel Energy, Inc. Electrical Equipment (0.5%) Eaton Corp. PLC Ø Energy Equipment & Services (0.4%) Cameron International Corp. * Food & Staples Retailing (1.3%) Rite Aid Corp. * Safeway, Inc. Sysco Corp. Food Products (0.7%) Oceana Group Ltd. Ø Unilever NV CVA Gas Utilities (0.1%) The Laclede Group, Inc. Health Care Equipment & Supplies (3.3%) Alere, Inc. * Align Technology, Inc. * Ansell Ltd. Ø CareFusion Corp. *Ø CONMED Corp. Covidien PLC Cyberonics, Inc. * Medtronic, Inc. Natus Medical, Inc. *Ø Teleflex, Inc. The Cooper Cos., Inc. Health Care Providers & Services (3.1%) Catamaran Corp. *Ø Express Scripts Holding Co. *Ø HCA Holdings, Inc. * Life Healthcare Group Holdings Ltd. McKesson Corp. Ø Team Health Holdings, Inc. *Ø Universal Health Services, Inc. Class B Health Care Technology (0.2%) Cerner Corp. * Hotels, Restaurants & Leisure (2.3%) Accor SA Burger King Worldwide, Inc. Ø McDonald's Corp. Six Flags Entertainment Corp. Independent Power Producers & Energy Traders (0.8%) AES Corp. EDP Renovaveis SA NRG Energy, Inc. Ø TransAlta Corp. Industrial Conglomerates (0.4%) Alliance Global Group, Inc. Insurance (1.6%) Hartford Financial Services Group, Inc. MBIA, Inc. *Ø UNIQA Insurance Group AG Internet Software & Services (0.8%) Angie's List, Inc. * IAC/InterActiveCorp IT Services (1.1%) Teradata Corp. *Ø Life Sciences Tools & Services (1.1%) Agilent Technologies, Inc. Furiex Pharmaceuticals, Inc. *Ø Nordion, Inc. * Machinery (0.5%) Pentair Ltd. Ø Media (5.4%) CBS Corp. Class B Ø Hakuhodo DY Holdings, Inc. Ø Mediaset SpA * News Corp. Class A * Tribune Co. * Viacom, Inc. Class B World Wrestling Entertainment, Inc. Class A Multi-Utilities (1.0%) Ameren Corp. CMS Energy Corp. E.ON SE NiSource, Inc. 35 Sempra Energy Vectren Corp. Oil, Gas & Consumable Fuels (2.4%) Anadarko Petroleum Corp. Cameco Corp. Ø Golar LNG Ltd. Ø SemGroup Corp. Class A 45 Targa Resources Corp. Ø The Williams Cos., Inc. WPX Energy, Inc. *Ø Z Energy Ltd. Personal Products (0.5%) Prestige Brands Holdings, Inc. *Ø The Estee Lauder Cos., Inc. Class A Pharmaceuticals (8.2%) Actavis PLC * Akorn, Inc. *Ø Allergan, Inc. AstraZeneca PLC ADR Auxilium Pharmaceuticals, Inc. * Bayer AG BioDelivery Sciences International, Inc. * Bristol-Myers Squibb Co. 80 Cadence Pharmaceuticals, Inc. * DepoMed, Inc. *Ø Horizon Pharma, Inc. *Ø Impax Laboratories, Inc. * Johnson & Johnson Ø Lannett Co., Inc. * Mylan, Inc. * Perrigo Co. PLC Pfizer, Inc. Roche Holding AG ADR Salix Pharmaceuticals Ltd. *Ø Zoetis, Inc. Professional Services (1.2%) The Dun & Bradstreet Corp. Towers Watson & Co. Class A Ø Real Estate Management & Development (0.4%) Daiwa House Industry Co. Ltd. Pruksa Real Estate PCL Road & Rail (0.5%) Hertz Global Holdings, Inc. *Ø Semiconductors & Semiconductor Equipment (0.3%) ASM International NV Software (1.3%) Citrix Systems, Inc. * Comverse, Inc. *Ø Verint Systems, Inc. * Specialty Retail (0.6%) Emperor Watch & Jewellery Ltd. Sanrio Co. Ltd. Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods (2.0%) Asics Corp. PVH Corp. Vera Bradley, Inc. * Trading Companies & Distributors (0.7%) MSC Industrial Direct Co., Inc. Class A Ø Wireless Telecommunication Services (0.7%) KDDI Corp. Vodafone Group PLC ADR Total Common Stocks (Cost $4,542,027) Preferred Stocks (1.0%) Automobiles (0.3%) 91 Volkswagen AG, 3.56% Commercial Banks (0.3%) National Bank of Greece SA, Ser. A, 9.00% * Thrifts & Mortgage Finance (0.4%) Federal Home Loan Mortgage Corp., Ser. Z, 8.38% *μ Federal National Mortgage Association, Ser. T, 8.25% * Total Preferred Stocks (Cost $70,695) Exchange Traded Fund (1.0%) PowerShares DB U.S. Dollar Index Bullish Fund * (Cost $68,365) Short-Term Investment (30.8%) Money Market Fund (30.8%) Dreyfus Treasury Prime Cash Management Ø (Cost $2,099,346) Total Long Positions (99.7%) (Cost $6,780,433) ## Cash, receivables and other assets, less liabilities (31.9%) Ø††† Short Positions (see summary below) ((31.6)%) Total Net Assets (100.0%) Short Positions ((31.6)%) Common Stocks Sold Short (23.1%)£ØØ Aerospace & Defense (0.6%) AAR Corp. Rockwell Collins, Inc. The Boeing Co. Air Freight & Logistics (0.2%) Expeditors International of Washington, Inc. Auto Components (0.3%) Nokian Renkaat OYJ Automobiles (0.4%) Fiat SpA * General Motors Co. * Beverages (0.5%) The Coca-Cola Co. Biotechnology (1.1%) Agios Pharmaceuticals, Inc. * Amgen, Inc. Arena Pharmaceuticals, Inc. * Celgene Corp. * Foundation Medicine, Inc. * Galena Biopharma, Inc. * Isis Pharmaceuticals, Inc. * Organovo Holdings, Inc. * ThromboGenics NV * Capital Markets (0.7%) Cohen & Steers, Inc. Greenhill & Co., Inc. Janus Capital Group, Inc. Chemicals (1.2%) Axiall Corp. Celanese Corp. Series A Eastman Chemical Co. Koppers Holdings, Inc. The Sherwin-Williams Co. Communications Equipment (0.3%) ARRIS Group, Inc. * BlackBerry Ltd. * Computers & Peripherals (0.4%) Diebold, Inc. NCR Corp. * Construction & Engineering (0.6%) FLSmidth & Co. A/S Layne Christensen Co. * Containers & Packaging (0.7%) Aptargroup, Inc. Bemis Co., Inc. Sonoco Products Co. Diversified Telecommunication Services (1.0%) AT&T, Inc. Telecom Italia SpA Telefonica Deutschland Holding AG Electric Utilities (1.1%) ALLETE, Inc. El Paso Electric Co. Fortum OYJ Hokkaido Electric Power Co., Inc. * Hokuriku Electric Power Co. Iberdrola SA IDACORP, Inc. Otter Tail Corp. The Southern Co. UIL Holdings Corp. Food & Staples Retailing (0.4%) The Fresh Market, Inc. * The Spar Group Ltd. Whole Foods Market, Inc. Food Products (0.1%) Kellogg Co. Gas Utilities (0.4%) AGL Resources, Inc. Northwest Natural Gas Co. Southwest Gas Corp. Health Care Equipment & Supplies (1.0%) Cynosure, Inc. Class A * Endologix, Inc. * Hologic, Inc. * Mazor Robotics Ltd. ADR * Neogen Corp. * ResMed, Inc. Sirona Dental Systems, Inc. * Health Care Providers & Services (0.7%) Fresenius Medical Care AG & Co. KGaA ADR Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Health Care Technology (0.2%) HMS Holdings Corp. * Vocera Communications, Inc. * Hotels, Restaurants & Leisure (0.7%) Penn National Gaming, Inc. * Pinnacle Entertainment, Inc. * Scientific Games Corp. Class A * Household Products (0.3%) The Clorox Co. Insurance (1.0%) Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Montpelier Re Holdings Ltd. Internet Software & Services (0.4%) Twitter, Inc. * Yahoo!, Inc. * IT Services (0.4%) CGI Group, Inc. Class A * Vantiv, Inc. Class A * Life Sciences Tools & Services (0.2%) Agilent Technologies, Inc. Machinery (0.6%) Deere & Co. Kone OYJ Class B Media (0.8%) Scripps Networks Interactive, Inc. Class A Time Warner, Inc. Twenty-First Century Fox, Inc. Class A Metals & Mining (0.5%) Materion Corp. Nippon Steel & Sumitomo Metal Corp. Multiline Retail (0.3%) Kohl's Corp. Multi-Utilities (0.9%) Alliant Energy Corp. Avista Corp. Black Hills Corp. Consolidated Edison, Inc. DTE Energy Co. Public Service Enterprise Group, Inc. SCANA Corp. Wisconsin Energy Corp. Pharmaceuticals (1.7%) Eisai Co. Ltd. Eli Lilly & Co. Merck KGaA Nektar Therapeutics * Novartis AG ADR Novo Nordisk A/S ADR Pacira Pharmaceuticals, Inc. * Professional Services (0.2%) SGS SA Real Estate Investment Trusts (0.3%) American Tower Corp. Semiconductors & Semiconductor Equipment (0.1%) Micron Technology, Inc. * Specialty Retail (1.5%) bebe stores, Inc. GNC Holdings, Inc. Class A Lithia Motors, Inc. Class A Sally Beauty Holdings, Inc. * The Home Depot, Inc. Textiles, Apparel & Luxury Goods (0.6%) Coach, Inc. Michael Kors Holdings Ltd. * The Swatch Group AG Trading Companies & Distributors (0.5%) Fastenal Co. MSC Industrial Direct Co., Inc. Class A Wireless Telecommunication Services (0.2%) Vodacom Group Ltd. Total Common Stocks Sold Short (Proceeds $(1,605,682)) Exchange Traded Funds Sold Short (8.5%)£ØØ CurrencyShares Euro Trust * Health Care Select Sector SPDR Fund iShares MSCI Japan ETF iShares Nasdaq Biotechnology ETF iShares Russell 2000 Fund Market Vectors Biotech ETF Market Vectors Oil Service ETF SPDR S&P rust SPDR S&P Biotech ETF SPDR S&P Oil & Gas Exploration & Production ETF Utilities Select Sector SPDR Fund Total Exchange Traded Funds Sold Short (Proceeds $(569,048)) Total Short Positions (Proceeds $(2,174,730)) January 31, 2014 Notes to Schedule of Investments (Unaudited) † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Absolute Return Multi-Manager Fund (“Absolute Return Multi-Manager”) and Neuberger Berman Long Short Multi-Manager Fund (“Long Short Multi-Manager”) (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments (long and short positions) in equity securities, exchange traded funds, purchased option contracts, written option contracts, rights and warrants, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments (long and short positions) in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). Convertible Bonds.Inputs used to value convertible bonds generally include underlying stock data, dealer quotes, conversion premiums, listed bond and preferred stock prices and other market information, which may include benchmark curves, trade execution data, and sensitivity analysis, when available. U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage-backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. Notes to Schedule of Investments (Unaudited) (cont’d) Bank Loans. The value of bank loan securities is determined by Management primarily by obtaining valuations from independent pricing services based on broker quotes (generally Level 2 or Level 3 inputs depending on the number of quotes available). The value of financial futures contracts is determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). The value of forward foreign currency contracts (“forward contracts”) is determined by obtaining valuations from an independent pricing service based on actual traded currency rates on an independent pricing service’s network, along with other traded and quoted currency rates provided to the pricing service by leading market participants (Level 2 inputs). The value of total return swaps is determined by obtaining valuations from an independent pricing service using the underlying index and stated London Interbank Offered Rate (“LIBOR”) (Level 2 inputs). The value of equity swaps is determined by obtaining valuations from an independent pricing service using the underlying security and stated LIBOR rate or Federal Funds floating rate (Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in investment companies are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Alternative Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts (“ADRs”) and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount thata Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the pricesa Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. Notes to Schedule of Investments (Unaudited) (cont’d) The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of January 31, 2014: Asset Valuation Inputs Level 1 Level 2 Level 3§ Total Absolute Return Multi-Manager Investments: Common Stocks Airlines $— Biotechnology — Machinery — Media — Real Estate Management & Development — Other Common Stocks^ — — Total Common Stocks Preferred Stocks^ — — Exchange Traded Funds — — Rights^ — — Warrants^ — — U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government — — Collateralized Mortgage Obligations — — Commercial Mortgage-Backed Securities — Asset-Backed Securities — — Corporate Debt Securities^ — — Convertible Corporate Debt Securities^ — — Bank Loan Obligations Advertising — Aerospace & Defense — — Building Products — Capital Markets — — Chemicals — Commercial Services & Supplies — — Communications Equipment — — Computers & Peripherals — — Diversified Financial Services — — Diversified Telecommunication Services — Electrical Components & Equipment — — Electronic Equipment, Instruments & Components — — Energy Equipment & Services — — Environmental Control — — Food Products — Health Care Equipment & Supplies — — Health Care Providers & Services — Health Care Technology — Hotels, Restaurants & Leisure — — Independent Power Producers & Energy Traders — — Insurance — — Internet Software & Services — Notes to Schedule of Investments (Unaudited) (cont’d) IT Services — — Media — — Metal Fabricate/Hardware — — Metals & Mining — — Miscellaneous Manufacturing — — Oil & Gas Services — — Oil, Gas & Consumable Fuels — Packaging & Containers — — Personal Products — — Pharmaceuticals — — Retail — — Software — Trading Companies & Distributors — — Transportation Infrastructure — — Total Bank Loan Obligations — Purchased Options — Short-Term Investment — — Total Long Positions Long Short Multi-Manager Investments: Common Stocks Real Estate Management & Development $— Other Common Stocks^ — — Total Common Stocks — Exchange Traded Funds — — Preferred Stocks^ — — Short-Term Investment — — Total Long Positions — ^The Schedule of Investments provides information on the industry categorization for the portfolio. The following is a summary, categorized by Level, of inputs used to value the Funds’ derivatives as of January 31, 2014: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Absolute Return Multi-Manager Forward contracts (unrealized appreciation) $— $— Total — — Long Short Multi-Manager Forward contracts (unrealized appreciation) $— $— Equity swaps — — Total — — Notes to Schedule of Investments (Unaudited) (cont’d) § The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: Beginning balance as of 11/01/13 Accrued discounts/ (premiums) Realized gain/loss and change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance as of 01/31/14 Net change in unrealized appreciation/ (depreciation) from investments still held as of 01/31/14 Investments in Securities: Absolute Return Multi-Manager Common Stocks Media $- $- $- $- $- $- $- Commercial Mortgage-Backed Securities 51 - Bank Loan Obligations Advertising - Aerospace & Defense - Building Products - Chemicals 59 - Commercial Services & Supplies - Diversified Telecommunication Services - 19 - - - Energy Equipment & Services - Food Products - - - Health Care Providers & Services - - - Health Care Technology - Internet Software & Services - - - Oil, Gas & Consumable Fuels - - Personal Products - Software - - Total As of January 31, 2014, six securities inAbsolute Return Multi-Manager transferred from Level 2 to Level 3 as a result of a decrease in the number of observable quotations that were readily available to the independent pricing service.As of January 31, 2014, five securities in Absolute Return Multi-Manager transferred from Level 3 to Level 2 as a result of an increase in the number of observable inputs that were readily available to the independent pricing service.In addition, one security transferred from Level 1 to Level 2 due to inactive market activity on recognized exchanges, as of January 31, 2014. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of January 31, 2014: Liability Valuation Inputs Level 1 Level 2 Level 3 Total Absolute Return Multi-Manager Investments: Common Stocks Sold Short^ $— $— Exchange Traded Funds Sold Short — — Corporate Debt Securities Sold Short^ — — Total Short Positions — Long Short Multi-Manager Investments: Common Stocks Sold Short^ $— $— Exchange Traded Funds Sold Short — — Total Short Positions — — Notes to Schedule of Investments (Unaudited) (cont’d) ^The Schedule of Investments provides information on the industry categorization for the portfolio. The following is a summary, categorized by Level, of inputs used to value the Funds’ derivatives as of January 31, 2014: Liability Valuation Inputs Level 1 Level 2 Level 3 Total Absolute Return Multi-Manager Forward contracts (unrealized depreciation) $— $— Equity swaps — — Options written — Total — Long Short Multi-Manager Forward contracts (unrealized depreciation) $— $— Total — — ##At January 31, 2014, selected fund information on a U.S. federal income tax basis was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Absolute Return Multi-Manager $ $ $ ) $ Long Short Multi-Manager ) * Security did not produce income during the last twelve months. ^^ All or a portion of this security has not settled as of January 31, 2014 and thus does not have an interest rate in effect. Interest rates do not take effect until settlement. ± At January 31, 2014, Absolute Return Multi-Manager had outstanding call and put options written as follows: Name of Issuer Contracts Exercise Price Expiration Date Market Value of Options Cheniere Energy, Inc., Call March 2014 Cooper Tire & Rubber Co., Call 13 22 March 2014 Foster Wheeler AG, Call 67 30 February 2014 Foster Wheeler AG, Call 67 31 February 2014 General Motors Co., Call 36 36 February 2014 iShares Russell 2000 ETF, Call 24 February 2014 iShares Russell 2000 ETF, Put 85 June 2014 iShares Russell 2000 ETF, Put 90 September 2014 Las Vegas Sands Corp., Call 13 75 March 2014 Nokia OYJ, Call 7 April 2014 Riverbed Technology, Inc., Call 20 February 2014 S&P 500 Index, Call 13 March 2014 SPDR S&P rust, Call 49 February 2014 SPDR S&P rust, Call 6 February 2014 SPDR S&P rust, Put March 2014 SPDR S&P rust, Put April 2014 Time Warner Cable, Inc., Call 20 February 2014 Time Warner Cable, Inc., Call 44 April 2014 T-Mobile US, Inc., Call 32 31 February 2014 T-Mobile US, Inc., Call 45 32 February 2014 Valassis Communications, Inc., Call 29 35 March 2014 Total Notes to Schedule of Investments (Unaudited) (cont’d) ≠ Security had an event of default. ¢ All or a portion of this security was purchased on a delayed delivery basis. £ At January 31, 2014, Absolute Return Multi-Manager had pledged securities in the amount of $57,159,903 to cover collateral requirements for borrowing in connection with securities sold short and option contracts written. At January 31, 2014, Long Short Multi-Manager had pledged securities in the amount of $819,568 to cover collateral requirements for borrowing in connection with securities sold short. a Step Bond: Coupon rate is a fixed rate for an initial period then resets at a specified date and rate. c Payment-in-kind security for which part of the income earned may be paid as additional principal. f Value of the security was determined using methods the Board has approved on the belief they reflect fair value. ñ Securities were purchased under Rule 144A of the Securities Act of 1933 or are private placements and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At January 31, 2014, these securities amounted to approximately $18,531,947 or 2.04% of net assets for Absolute Return Multi-Manager. N These securities have been deemed by the investment manager to be illiquid. At January 31, 2014, these securities amounted to approximately $11,593,129 or 1.28% of net assets forAbsolute Return Multi-Manager. Ø All or a portion of this security or cash is segregated in connection with obligations for securities sold short and/or delayed delivery purchase commitments and/or call and put options written and/or forward foreign currency contracts and/or swaps. ØØ At January 31, 2014, Absolute Return Multi-Manager had deposited $207,170,689 in one or more accounts to satisfy collateral requirements for borrowing in connection with securities sold short. At January 31, 2014, Long Short Multi-Manager had deposited $2,158,440 in one or more accounts to satisfy collateral requirements for borrowing in connection with securities sold short. In addition, Absolute Return Multi-Manager had deposited $14,940,000 in a segregated account for forward foreign currency contracts and/or swaps. μ Floating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of January 31, 2014 and their final maturities. †† As of January 31, 2014, the value of unfunded loan commitments was approximately $25,950 pursuant to the following loan agreement: Borrower Principal Amount Value Alinta Energy, due 12/31/20 ††† At January 31, 2014, open forward contracts for Absolute Return Multi-Manager were as follows: Buy Counterparty Contracts to Receive In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Australian Dollar J.P. Morgan 02/20/14 Brazilian Real J.P. Morgan 02/20/14 Danish Krone J.P. Morgan 02/20/14 Euro J.P. Morgan 02/20/14 Hong Kong Dollar J.P. Morgan 02/20/14 Japanese Yen J.P. Morgan 02/20/14 Norwegian Krone J.P. Morgan 02/20/14 Philippine Peso J.P. Morgan 02/20/14 Pound Sterling J.P. Morgan 02/20/14 South African Rand J.P. Morgan 02/20/14 Swedish Krona J.P. Morgan 02/20/14 Swiss Franc J.P. Morgan 02/20/14 Thai Baht J.P. Morgan 02/20/14 Turkish Lira J.P. Morgan 02/20/14 Total Notes to Schedule of Investments (Unaudited) (cont’d) Sell Counterparty Contracts to Deliver In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Australian Dollar J.P. Morgan 02/20/14 Brazilian Real J.P. Morgan 02/20/14 Danish Krone J.P. Morgan 02/20/14 Euro J.P. Morgan 02/20/14 Euro J.P. Morgan 02/28/14 Hong Kong Dollar J.P. Morgan 02/20/14 Japanese Yen J.P. Morgan 02/20/14 Japanese Yen J.P. Morgan 02/28/14 New Zealand Dollar J.P. Morgan 02/20/14 Norwegian Krone J.P. Morgan 02/20/14 Philippine Peso J.P. Morgan 02/20/14 Pound Sterling J.P. Morgan 02/20/14 Pound Sterling J.P. Morgan 02/28/14 South African Rand J.P. Morgan 02/20/14 Swedish Krona J.P. Morgan 02/20/14 Thai Baht J.P. Morgan 02/20/14 Turkish Lira J.P. Morgan 02/20/14 Total At January 31, 2014, the outstanding equity swaps* for Absolute Return Multi-Manager were as follows: Counterparty Description Value† JPMorgan Chase Bank, N.A. The Fund receives or pays the total return on a portfolio of long and short positions and pays or receives a specified LIBOR or Federal Funds floating rate, which is denominated in various foreign currencies based on the local currencies of the positions within the portfolio. $ * The following table represents the individual long and short positions and related values within the equity swaps as of January 31, 2014. Net Unealized Reference Notional(a) Appreciation Entity Shares Value (Depreciation) Long Positions Brazil MMX Mineracao e Metalicos SA $ $ ) Canada Athabasca Oil Corp. Extendicare, Inc. Osisko Mining Corp. Paladin Labs, Inc. Shoppers Drug Mart Corp. ) Denmark Coloplast A/S Zealand Pharma A/S ) France Airbus Group NV ) AXA SA ) Caisse Regionale Credit Agricole Mutuel d'Ille et Vilaine Caisse Regionale de Credit Agricole Mutuel Alpes Provence Credit Agricole Atlantique Vendee CCI Credit Agricole de la Touraine et du Poitou Credit Agricole de Normandie-Seine Credit Agricole Loire Haute-Loire Credit Agricole Nord de France CCI ) Innate Pharma SA Ipsen SA ) Germany Deutsche Wohnen AG MAN SE Ireland C&C Group PLC ) Shire PLC ) Isle of Man GVC Holdings PLC ) Italy Mediobanca SpA Telecom Italia SpA Luxembourg AZ Electronic Materials SA Netherlands Unit4 NV Ziggo NV ) Nigeria Lekoil Ltd. Norway Algeta ASA Spain Almirall SA Sweden Medivir AB Swedish Orphan Biovitrum AB Switzerland Glencore Xstrata PLC ) United Kingdom Abcam PLC Amerisur Resources PLC Anglo American PLC ) British American Tobacco PLC ) Delcam PLC ) F&C Asset Management PLC GlaxoSmithKline PLC ) Infinis Energy PLC ) Rexam PLC Tate & Lyle PLC ) Tullow Oil PLC ) Vectura Group PLC Vodafone Group PLC ) WM Morrison Supermarkets PLC ) ) United States Brookfield Office Properties, Inc. ) Total Long Positions of Portfolio Swap Short Positions Bermuda Catlin Group Ltd. ) ) ) Hiscox Ltd. ) ) ) Canada Goldcorp, Inc. ) ) ) Loblaw Cos Ltd ) ) France Bureau Veritas SA ) ) Lyxor ETF CAC 40 ) ) Lyxor ETF STOXX Europe 600 Banks ) ) ) Publicis Groupe ) ) ) Valeo SA ) Germany Deutsche Wohnen AG ) ) Ireland iShares FTSE , Inc. ) ) Italy Assicurazioni Generali SpA ) ) Telecom Italia SpA ) Spain Distribuidora Internacional de Alimentacion SA ) ) Telefonica SA ) ) Sweden Telefonaktiebolaget LM Ericsson ) ) ) United Kingdom AMEC PLC ) ) Bunzl PLC ) ) ) G4S PLC ) ) Liberty Global PLC Series A ) ) ) Liberty Global PLC Series C ) ) ) Reckitt Benckiser Group PLC ) ) ) United States Endo Health Solutions, Inc. ) ) ) Total Short Positions of Portfolio Swap ) Total Long and Short Positions of Portfolio Swap ) Financing Costs and Other Receivables Swap, at Value $ ) (a) Notional value represents the market value (including any fees or commissions) of the long and short positions when they are established. At January 31, 2014, open forward contracts for Long Short Multi-Manager were as follows: Buy Counterparty Contracts to Receive In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Australian Dollar J.P. Morgan 02/20/14 Danish Krone J.P. Morgan 02/20/14 Euro J.P. Morgan 02/20/14 Hong Kong Dollar J.P. Morgan 02/20/14 Japanese Yen J.P. Morgan 02/20/14 Norwegian Krone J.P. Morgan 02/20/14 Pound Sterling J.P. Morgan 02/20/14 South African Rand J.P. Morgan 02/20/14 Swiss Franc J.P. Morgan 02/20/14 Thai Baht J.P. Morgan 02/20/14 9 Total Notes to Schedule of Investments (Unaudited) (cont’d) Sell Counterparty Contracts to Deliver In Exchange For Settlement Date Value Net Unrealized Appreciation (Depreciation) Australian Dollar J.P. Morgan 02/20/14 Danish Krone J.P. Morgan 02/20/14 Euro J.P. Morgan 02/20/14 Euro J.P. Morgan 02/28/14 Hong Kong Dollar J.P. Morgan 02/20/14 37 Japanese Yen J.P. Morgan 02/20/14 Japanese Yen J.P. Morgan 02/28/14 44 New Zealand Dollar J.P. Morgan 02/20/14 46 Norwegian Krone J.P. Morgan 02/20/14 Philippine Peso J.P. Morgan 02/20/14 Pound Sterling J.P. Morgan 02/20/14 Pound Sterling J.P. Morgan 02/28/14 South African Rand J.P. Morgan 02/20/14 Thai Baht J.P. Morgan 02/20/14 Total At January 31, 2014, the outstanding equity swaps* for Long Short Multi-Manager were as follows: Counterparty Description Value† JPMorgan Chase Bank, N.A. The Fund receives or pays the total return on a portfolio of long and short positions and pays or receives a specified LIBOR or Federal Funds floating rate, which is denominated in various foreign currencies based on the local currencies of the positions within the portfolio. $ * The following table represents the individual long and short positions and related values within the equity swaps as of January 31, 2014. Net Unealized Reference Notional(a) Appreciation Entity Shares Value (Depreciation) Long Positions France AXA SA $ $ ) Nigeria Lekoil Ltd. Switzerland Glencore Xstrata PLC ) United Kingdom Amerisur Resources PLC ) Anglo American PLC British American Tobacco PLC ) Infinis Energy PLC Rexam PLC ) Tate & Lyle PLC ) Tullow Oil PLC ) ) Total Long Positions of Portfolio Swap ) Short Positions France Bureau Veritas SA ) ) Valeo SA ) ) ) Spain Distribuidora Internacional de Alimentacion SA ) ) 70 Telefonica SA ) ) United Kingdom Bunzl PLC ) ) 35 Catlin Group Ltd. ) ) G4S PLC ) ) Hiscox Ltd. ) ) Reckitt Benckiser Group PLC ) ) Total Short Positions of Portfolio Swap Total Long and Short Positions of Portfolio Swap Financing Costs and Other Payables ) Swap, at Value $ (a) Notional value represents the market value (including any fees or commissions) of the long and short positions when they are established. JANUARY 31, 2014 Schedule of InvestmentsDynamic Real Return Fund (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (42.0%) Chemicals (7.9%) Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E. I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV Class A Monsanto Co. Mosaic Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. Sigma-Aldrich Corp. Construction Materials (0.2%) Vulcan Materials Co. Containers & Packaging (0.6%) Ball Corp. Bemis Co., Inc. MeadWestvaco Corp. Owens-Illinois, Inc. * Sealed Air Corp. Energy Equipment & Services (1.7%) Baker Hughes, Inc. Cameron International Corp. * 65 Diamond Offshore Drilling, Inc. Ensco PLC Class A FMC Technologies, Inc. * Halliburton Co. 98 Helmerich & Payne, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. PLC Rowan Cos. PLC Class A * Schlumberger Ltd. Gas Utilities (0.6%) Suburban Propane Partners LP Hotels, Restaurants & Leisure (0.6%) Cedar Fair LP Hilton Worldwide Holdings, Inc. * Household Durables (0.2%) TRI Pointe Homes, Inc. * Metals & Mining (1.6%) Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. United States Steel Corp. Multi-Utilities (0.2%) CenterPoint Energy, Inc. Oil, Gas & Consumable Fuels (17.6%) Alliance Holdings GP LP Anadarko Petroleum Corp. Apache Corp. Boardwalk Pipeline Partners LP Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Crestwood Equity Partners LP Crestwood Midstream Partners LP Denbury Resources, Inc. * Devon Energy Corp. Energy Transfer Equity LP Enterprise Products Partners EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co. * NGL Energy Partners LP Noble Energy, Inc. NuStar GP Holdings LLC Occidental Petroleum Corp. ONEOK, Inc. Peabody Energy Corp. Phillips 66 Pioneer Natural Resources Co. PVR Partners LP QEP Resources, Inc. Range Resources Corp. Regency Energy Partners LP Southcross Energy Partners LP Southwestern Energy Co. * Spectra Energy Corp. Spectra Energy Partners LP Teekay LNG Partners LP Teekay Offshore Partners LP Tesoro Corp. Valero Energy Corp. Western Gas Partners LP Williams Cos., Inc. WPX Energy, Inc. * Paper & Forest Products (0.4%) International Paper Co. Real Estate Investment Trusts (10.0%) Altisource Residential Corp. American Homes 4 Rent Class A ñ American Homes 4 Rent Class A American Residential Properties, Inc. * American Tower Corp. AvalonBay Communities, Inc. Boston Properties, Inc. Camden Property Trust CBL & Associates Properties, Inc. Corporate Office Properties Trust Cousins Properties, Inc. DDR Corp. Douglas Emmett, Inc. EastGroup Properties, Inc. Equity Residential Federal Realty Investment Trust General Growth Properties, Inc. HCP, Inc. Health Care REIT, Inc. Highwoods Properties, Inc. Host Hotels & Resorts, Inc. LaSalle Hotel Properties OMEGA Healthcare Investors, Inc. Post Properties, Inc. Prologis, Inc. Public Storage QTS Realty Trust, Inc. Class A Regency Centers Corp. Simon Property Group, Inc. SL Green Realty Corp. Taubman Centers, Inc. Terreno Realty Corp. Urstadt Biddle Properties, Inc. Class A Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. Real Estate Management & Development (0.4%) Brookfield Asset Management, Inc. Class A Forest City Enterprises, Inc. Class A * Specialty Retail (0.0%) 58 CST Brands, Inc. 41 Murphy USA, Inc. * Total Common Stocks (Cost $5,966,740) Principal Amounta Government Securities (14.2%) Sovereign (14.2%) AUD Australia Government Bond, Senior Unsecured Notes, 1.25%, due 2/21/22 AUD Australia Government Bond, Senior Unsecured Notes, 2.50%, due 9/20/30 CAD Canadian Government Bond, Bonds, 4.25%, due 12/1/21 EUR France Government Bond OAT, Bonds, 0.25%, due 7/25/24 EUR Italy Buoni Poliennali Del Tesoro, Bonds, 2.55%, due 9/15/41 EUR Italy Buoni Poliennali Del Tesoro, Senior Unsecured Notes, 2.35%, due 9/15/35 EUR Italy Buoni Poliennali Del Tesoro, Senior Unsecured Notes, 2.60%, due 9/15/23 NZD New Zealand Government Bond, Senior Unsecured Notes, 2.00%, due 9/20/25 SEK Sweden Government Bond, Bonds, 0.25%, due 6/1/22 GBP United Kingdom Gilt Inflation Linked Bonds, 0.13%, due 3/22/24 GBP United Kingdom Gilt Inflation Linked Bonds, 0.13%, due 3/22/29 GBP United Kingdom Gilt Inflation Linked Bonds, 0.13%, due 3/22/44 Total Government Securities (Cost $2,236,894) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (10.3%) U.S. Treasury Inflation Indexed Bonds, 0.38%, due 7/15/23 U.S. Treasury Inflation Indexed Bonds, 0.63%, due 2/15/43 U.S. Treasury Inflation Indexed Bonds, 1.75%, due 1/15/28 U.S. Treasury Inflation Indexed Bonds, 2.13%, due 1/15/19 U.S. Treasury Inflation Indexed Bonds, 2.13%, due 2/15/40 U.S. Treasury Inflation Indexed Bonds, 2.38%, due 1/15/25 U.S. Treasury Inflation Indexed Bonds, 3.88%, due 4/15/29 U.S. Treasury Inflation Indexed Notes, 0.13%, due 1/15/22 U.S. Treasury Inflation Indexed Notes, 0.13%, due 1/15/23 U.S. Treasury Inflation Indexed Notes, 1.13%, due 1/15/21 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $1,711,389) NUMBER OF SHARES Mutual Funds (31.3%) Neuberger Berman Emerging Markets Equity Fund Institutional Class § Neuberger Berman Floating Rate Income Fund Institutional Class § Neuberger Berman High Income Bond Fund Institutional Class § Neuberger Berman Risk Balanced Commodity Strategy Fund Institutional Class *§ Total Mutual Funds (Cost $5,085,276) Exchange Traded Funds (1.5%) Energy Select Sector SPDR Fund Materials Select Sector SPDR Trust Total Exchange Traded Funds (Cost $226,546) Short-Term Investments (0.3%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost$38,117) Total Investments (99.6%) (Cost $15,264,962) ## Cash, receivables and other assets, less liabilities (0.4%) ± Total Net Assets (100.0%) $ See Notes to Schedule of Investments JANUARY 31, 2014 Schedule of InvestmentsFlexible Select Fund (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (86.1%) Aerospace & Defense (3.0%) Boeing Co. General Dynamics Corp. Honeywell International, Inc. 85 L-3 Communications Holdings, Inc. 84 Lockheed Martin Corp. Precision Castparts Corp. Raytheon Co. Textron, Inc. United Technologies Corp. Air Freight & Logistics (0.6%) FedEx Corp. United Parcel Service, Inc. Class B Airlines (0.7%) American Airlines Group, Inc. * Delta Air Lines, Inc. United Continental Holdings, Inc. * Auto Components (0.3%) BorgWarner, Inc. Delphi Automotive PLC Automobiles (0.7%) General Motors Co. * Beverages (1.4%) Anheuser-Busch InBev NV ADR Beam, Inc. Coca-Cola Co. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Biotechnology (1.2%) Amgen, Inc. Celgene Corp. * Regeneron Pharmaceuticals, Inc. * Vertex Pharmaceuticals, Inc. * Capital Markets (1.0%) BlackRock, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. Golub Capital BDC, Inc. Invesco Ltd. T. Rowe Price Group, Inc. Chemicals (3.0%) Air Products & Chemicals, Inc. Ashland, Inc. E. I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. International Flavors & Fragrances, Inc. Methanex Corp. Minerals Technologies, Inc. Monsanto Co. Mosaic Co. Praxair, Inc. Scotts Miracle-Gro Co. Class A Sensient Technologies Corp. Sherwin-Williams Co. WR Grace & Co. * Commercial Banks (1.4%) BankUnited, Inc. CIT Group, Inc. Itau Unibanco Holding SA ADR, Preference Shares M&T Bank Corp. PNC Financial Services Group, Inc. Texas Capital Bancshares, Inc. * U.S. Bancorp Wells Fargo & Co. Commercial Services & Supplies (1.7%) ADT Corp. Covanta Holding Corp. Healthcare Services Group, Inc. Pitney Bowes, Inc. Stericycle, Inc. * Tetra Tech, Inc. * Tyco International Ltd. Communications Equipment (0.3%) Arris Group, Inc. * Cisco Systems, Inc. Computers & Peripherals (2.5%) Apple, Inc. EMC Corp. SanDisk Corp. Construction & Engineering (0.3%) Chicago Bridge & Iron Co. NV Quanta Services, Inc. * Consumer Finance (0.9%) American Express Co. Containers & Packaging (0.8%) Packaging Corp. of America Sealed Air Corp. Diversified Consumer Services (0.1%) Sotheby's Diversified Financial Services (2.7%) Berkshire Hathaway, Inc. Class B * Citigroup, Inc. CME Group, Inc. IntercontinentalExchange Group, Inc. JPMorgan Chase & Co. Moody's Corp. Diversified Telecommunication Services (0.3%) BCE Inc. tw telecom, Inc. * Electric Utilities (1.6%) El Paso Electric Co. Great Plains Energy, Inc. ITC Holdings Corp. NextEra Energy, Inc. Northeast Utilities NRG Yield, Inc. Class A OGE Energy Corp. Pinnacle West Capital Corp. Electrical Equipment (0.7%) ABB Ltd. ADR * Eaton Corp. PLC Generac Holdings, Inc. Rockwell Automation, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (0.5%) Corning, Inc. Dolby Laboratories, Inc. Class A * National Instruments Corp. Universal Display Corp. * Energy Equipment & Services (2.4%) Dresser-Rand Group, Inc. * Ensco PLC Class A FMC Technologies, Inc. * McDermott International, Inc. * Rowan Cos. PLC Class A * Schlumberger Ltd. Seadrill Ltd. Food & Staples Retailing (1.2%) Costco Wholesale Corp. CVS Caremark Corp. Safeway, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products (2.2%) Bunge Ltd. ConAgra Foods, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. Class A Nestle SA ADR Unilever NV WhiteWave Foods Co. Class A * Gas Utilities (0.1%) National Fuel Gas Co. Health Care Equipment & Supplies (2.5%) Abbott Laboratories Becton, Dickinson & Co. C.R. Bard, Inc. Cooper Cos., Inc. Covidien PLC Edwards Lifesciences Corp. * Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. * Medtronic, Inc. Sirona Dental Systems, Inc. * Zimmer Holdings, Inc. Health Care Providers & Services (2.5%) Aetna, Inc. Cardinal Health, Inc. DaVita HealthCare Partners, Inc. * Express Scripts Holding Co. * HCA Holdings, Inc. * Henry Schein, Inc. * Laboratory Corporation of America Holdings * McKesson Corp. VCA Antech, Inc. * WellPoint, Inc. Hotels, Restaurants & Leisure (2.0%) Arcos Dorados Holdings, Inc. Class A Darden Restaurants, Inc. Dunkin' Brands Group, Inc. Hyatt Hotels Corp. Class A * Las Vegas Sands Corp. McDonald's Corp. SeaWorld Entertainment, Inc. Starbucks Corp. Wendy's Co. Household Durables (0.9%) Jarden Corp. * Lennar Corp. Class A Newell Rubbermaid, Inc. Toll Brothers, Inc. * Tupperware Brands Corp. Household Products (1.3%) Church & Dwight Co., Inc. Kimberly-Clark Corp. Procter & Gamble Co. Independent Power Producers & Energy Traders (0.4%) AES Corp. Calpine Corp. * TransAlta Renewables, Inc. Industrial Conglomerates (1.7%) 3M Co. Danaher Corp. General Electric Co. Koninklijke Philips NV Insurance (2.1%) Allstate Corp. American International Group, Inc. Aon PLC Assurant, Inc. Enstar Group Ltd. * Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Progressive Corp. Reinsurance Group of America, Inc. Travelers Cos., Inc. Unum Group Internet & Catalog Retail (0.3%) Amazon.com, Inc. * Internet Software & Services (2.3%) eBay, Inc. * Google, Inc. Class A * IT Services (3.1%) Accenture PLC Class A Amdocs Ltd. Automatic Data Processing, Inc. Fiserv, Inc. * Genpact Ltd. * IBM Corp. MasterCard, Inc. Class A VeriFone Systems, Inc. * Visa, Inc. Class A Leisure Equipment & Products (0.3%) Mattel, Inc. Polaris Industries, Inc. Life Sciences Tools & Services (0.1%) Charles River Laboratories International, Inc. * Thermo Fisher Scientific, Inc. Machinery (0.9%) Deere & Co. Dover Corp. Ingersoll-Rand PLC Mueller Industries, Inc. Pall Corp. Pentair Ltd. Valmont Industries, Inc. Media (3.3%) Comcast Corp. Class A Comcast Corp. Class A Special Discovery Communications, Inc. Class C * Lions Gate Entertainment Corp. News Corp. Class A * Omnicom Group, Inc. Pearson PLC Pearson PLC ADR Regal Entertainment Group Class A Scripps Networks Interactive, Inc. Class A Thomson Reuters Corp. Time Warner, Inc. Tribune Co. * Twenty-First Century Fox, Inc. Class A Viacom, Inc. Class B Walt Disney Co. Metals & Mining (0.7%) Allegheny Technologies, Inc. Carpenter Technology Corp. Dominion Diamond Corp. * Goldcorp, Inc. Nucor Corp. Multi-Utilities (0.8%) Alliant Energy Corp. Ameren Corp. CenterPoint Energy, Inc. Wisconsin Energy Corp. Multiline Retail (0.3%) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Oil, Gas & Consumable Fuels (8.9%) Anadarko Petroleum Corp. Antero Resources Corp. * Apache Corp. BG Group PLC BG Group PLC ADR Cabot Oil & Gas Corp. Cenovus Energy, Inc. Cheniere Energy, Inc. * Chevron Corp. ConocoPhillips Continental Resources, Inc. * Denbury Resources, Inc. * Devon Energy Corp. Enbridge, Inc. EOG Resources, Inc. Exxon Mobil Corp. GasLog Ltd. Occidental Petroleum Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Royal Dutch Shell PLC ADR Southwestern Energy Co. * Targa Resources Corp. Teekay Corp. Whiting Petroleum Corp. * Paper & Forest Products (0.2%) International Paper Co. Personal Products (0.4%) Estee Lauder Cos., Inc. Class A Nu Skin Enterprises, Inc. Class A Pharmaceuticals (6.2%) AbbVie, Inc. Allergan, Inc. AstraZeneca PLC ADR Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Novartis AG ADR Pfizer, Inc. Roche Holding AG Roche Holding AG ADR Sanofi ADR Teva Pharmaceutical Industries Ltd. ADR Zoetis, Inc. Professional Services (0.8%) IHS, Inc. Class A * Nielsen Holdings NV Verisk Analytics, Inc. Class A * Real Estate Investment Trusts (2.1%) American Tower Corp. Annaly Capital Management, Inc. Ares Commercial Real Estate Corp. Corrections Corporation of America Hannon Armstrong Sustainable Infrastructure Capital, Inc. Plum Creek Timber Co., Inc. Starwood Property Trust, Inc. Vornado Realty Trust Weyerhaeuser Co. Real Estate Management & Development (0.2%) Brookfield Asset Management, Inc. Class A Road & Rail (2.1%) Avis Budget Group, Inc. * Canadian National Railway Co. Canadian Pacific Railway Ltd. CSX Corp. Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern Norfolk Southern Corp. Union Pacific Corp. Semiconductors & Semiconductor Equipment (1.4%) Altera Corp. ASML Holding NV Intel Corp. Microchip Technology, Inc. Skyworks Solutions, Inc. * Texas Instruments, Inc. Software (3.6%) Activision Blizzard, Inc. ANSYS, Inc. * Check Point Software Technologies Ltd. * Intuit, Inc. Microsoft Corp. NICE-Systems Ltd. ADR Nuance Communications, Inc. * Oracle Corp. Symantec Corp. Specialty Retail (1.8%) Asbury Automotive Group, Inc. * Bed Bath & Beyond, Inc. * Foot Locker, Inc. Gap, Inc. Home Depot, Inc. L Brands, Inc. Office Depot, Inc. * PetSmart, Inc. Tiffany & Co. TJX Cos., Inc. Zale Corp. * Textiles, Apparel & Luxury Goods (0.5%) Hanesbrands, Inc. Luxottica Group SpA ADR NIKE, Inc. Class B PVH Corp. Thrifts & Mortgage Finance (0.1%) People's United Financial, Inc. Tobacco (0.1%) Philip Morris International, Inc. Trading Companies & Distributors (0.2%) United Rentals, Inc. * W.W. Grainger, Inc. Transportation Infrastructure (0.1%) Wesco Aircraft Holdings, Inc. * Water Utilities (0.2%) American Water Works Co., Inc. Wireless Telecommunication Services (0.1%) SBA Communications Corp. Class A * Total Common Stocks (Cost $71,616,465) Preferred Stocks (0.2%) Commercial Banks (0.1%) U.S. Bancorp, Ser. F, 6.50% Marine (0.1%) Seaspan Corp., Ser. C, 9.50% Total Preferred Stocks (Cost $133,932) Exchange Traded Funds (0.1%) ProShares UltraShort 20+ Year Treasury * SPDR Gold Shares * Total Exchange Traded Funds (Cost $63,799) Mutual Funds (6.8%) Neuberger Berman Core Bond Fund Institutional Class (Cost$6,007,300) § Short-Term Investments (6.9%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost$6,110,068) Total Investments (100.1%) (Cost $83,931,565) ## Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments JANUARY 31, 2014 Schedule of InvestmentsGlobal Allocation Fund (Unaudited) NUMBER OF SHARES VALUE($) † Long Positions (98.5%) Common Stocks (29.2%) Australia (0.9%) Arrium Ltd. Austria (1.2%) C.A.T. Oil AG Bermuda (0.6%) Assured Guaranty Ltd. Maiden Holdings Ltd. Canada (1.7%) BlackBerry Ltd. * Lightstream Resources Ltd. MDC Partners, Inc. Class A Trinidad Drilling Ltd. China (1.2%) Greenlight Capital Re Ltd. Class A * Denmark (0.5%) Schouw & Co. Finland (0.5%) Cramo OYJ Italy (1.2%) Cementir Holding SpA Italmobiliare SpA * Japan (1.7%) Chudenko Corp. Inabata & Co. Ltd. Nippon Paper Industries Co. Ltd. Nippon Seiki Co. Ltd. Sweden (1.2%) Eniro AB * Switzerland (1.0%) Autoneum Holding AG * United Kingdom (4.9%) Ferrexpo PLC Keller Group PLC Pace PLC RPS Group PLC SVG Capital PLC * Trinity Mirror PLC * Xaar PLC United States (12.6%) Alliant Techsystems, Inc. American Equity Investment Life Holding Co. È American National Insurance Co. È Cirrus Logic, Inc. * CNO Financial Group, Inc. Education Management Corp. * Ferro Corp. * Genworth Financial, Inc. Class A * Greenbrier Cos., Inc. * Kindred Healthcare, Inc. Matador Resources Co. * Media General, Inc. *È MiMedx Group, Inc. * National Western Life Insurance Co. Penn Virginia Corp. * Pilgrim's Pride Corp. *È Rite Aid Corp. *È Sanmina Corp. *È SkyWest, Inc. Tutor Perini Corp. * Zeltiq Aesthetics, Inc. *È Total Common Stocks (Cost $8,789,533) Short-Term Investments (69.3%) State Street Institutional Government Money Market Fund Institutional Class (Cost $20,995,497) ØØ Total Long Positions (98.5%) (Cost $29,785,030) ## Cash, receivables and other assets, less liabilities (31.4%) ± Short Positions (see summary below) ((29.9)%) Total Net Assets (100.0%) Short Positions ((29.9)%) Common Stocks Sold Short (29.9%)‡ Australia (1.0%) Iluka Resources Ltd. Newcrest Mining Ltd. Canada (1.4%) Franco-Nevada Corp. Goldcorp, Inc. Denmark (0.5%) Vestas Wind Systems A/S * France (1.5%) Remy Cointreau SA Japan (1.7%) Dwango Co. Ltd. Kenedix, Inc. * Kyushu Electric Power Co., Inc. * Sharp Corp. * Mexico (0.2%) Fresnillo PLC Spain (1.5%) Distribuidora Internacional de Alimentacion SA Grifols SA Inditex SA Prosegur Cia de Seguridad SA Sweden (1.3%) Hennes & Mauritz AB Lundin Petroleum AB * Volvo ABClass B Switzerland (1.0%) Meyer Burger Technology AG * United Kingdom (4.4%) Asia Resource Minerals PLC * Domino's Pizza Group PLC Experian PLC Imagination Technologies Group PLC * Ocado Group PLC * Telecity Group PLC United States (15.4%) American Tower Corp. Apartment Investment & Management Co. Class A AvalonBay Communities, Inc. Cobalt International Energy, Inc. * CONSOL Energy, Inc. Equinix, Inc. * Federal Realty Investment Trust Fusion-io, Inc. * Genomic Health, Inc. *È Glimcher Realty Trust Health Care REIT, Inc. Healthcare Trust of America, Inc. Class A JC Penney Co., Inc. *È Macerich Co. Medivation, Inc. * Pharmacyclics, Inc. * Regency Centers Corp. Regeneron Pharmaceuticals, Inc. * Shutterfly, Inc. * Simon Property Group, Inc. Southern Copper Corp. Sun Communities, Inc. Theravance, Inc. * Trulia, Inc. * Ulta Salon Cosmetics & Fragrance, Inc. * Ventas, Inc. Vertex Pharmaceuticals, Inc. * Total Short Positions (Proceeds $(9,446,820)) See Notes to Schedule of Investments LONG POSITIONS BY INDUSTRY Global Allocation Fund (Unaudited) Industry Investments at Value† Percentage of Net Assets Insurance $ % Media % Auto Components % Energy Equipment & Services % Communications Equipment % Metals & Mining % Capital Markets % Construction & Engineering % Construction Materials % Health Care Providers & Services % Food Products % Computers & Peripherals % Aerospace & Defense % Health Care Equipment & Supplies % Electronic Equipment, Instruments & Components % Oil, Gas & Consumable Fuels % Trading Companies & Distributors % Airlines % Paper & Forest Products % Commercial Services & Supplies % Diversified Consumer Services % Chemicals % Food & Staples Retailing % Semiconductors & Semiconductor Equipment % Machinery % Biotechnology % Short-Term Investments and Other Assets-Net % Short Positions (see summary below) ) )% $ % SHORT POSITIONS BY INDUSTRY Global Allocation Fund (Unaudited) Industry Investments at Value† Percentage of Net Assets Real Estate Investment Trusts $ ) )% Metals & Mining ) )% Oil, Gas & Consumable Fuels ) )% Biotechnology ) )% Internet Software & Services ) )% Professional Services ) )% Beverages ) )% Specialty Retail ) )% Machinery ) )% Multiline Retail ) )% Household Durables ) )% Hotels, Restaurants & Leisure ) )% Internet & Catalog Retail ) )% Electrical Equipment ) )% Electric Utilities ) )% Software ) )% Semiconductors & Semiconductor Equipment ) )% Food & Staples Retailing ) )% Commercial Services & Supplies ) )% Computers & Peripherals ) )% Real Estate Management & Development ) )% Total Common Stocks Sold Short $ ) )% JANUARY 31, 2014 Schedule of InvestmentsLong Short Fund (Unaudited) NUMBER OF SHARES VALUE($) † Long Positions (99.2%) Common Stocks (66.2%) Aerospace & Defense (1.5%) Boeing Co. Precision Castparts Corp. Air Freight & Logistics (0.4%) United Parcel Service, Inc.Class B Airlines (2.1%) Delta Air Lines, Inc. Automobiles (1.6%) General Motors Co. * Building Products (0.1%) Ply Gem Holdings, Inc. * Capital Markets (0.4%) BlackRock, Inc. Chemicals (0.4%) Ashland, Inc. Commercial Banks (1.4%) Fifth Third Bancorp ØØ U.S. Bancorp Wells Fargo & Co. Commercial Services & Supplies (0.7%) Copart, Inc. * Communications Equipment (0.2%) Cisco Systems, Inc. Computers & Peripherals (1.1%) Apple, Inc. SanDisk Corp. Diversified Consumer Services (0.2%) K12, Inc. * Diversified Financial Services (2.8%) Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Electric Utilities (3.1%) Brookfield Infrastructure Partners LP Northeast Utilities NRG Yield, Inc. Class A Electronic Equipment, Instruments & Components (0.4%) Amphenol Corp. Class A Food & Staples Retailing (0.7%) Costco Wholesale Corp. Health Care Equipment & Supplies (1.8%) C.R. Bard, Inc. Sirona Dental Systems, Inc. * Health Care Providers & Services (2.4%) Accretive Health, Inc. * DaVita HealthCare Partners, Inc. * Hotels, Restaurants & Leisure (3.1%) Arcos Dorados Holdings, Inc. Class A Dunkin' Brands Group, Inc. Hilton Worldwide Holdings, Inc. * McDonald's Corp. Wyndham Worldwide Corp. Household Durables (2.0%) Lennar Corp. Class A Newell Rubbermaid, Inc. Standard Pacific Corp. * Independent Power Producers & Energy Traders (0.0%) Brookfield Renewable Energy Partners LP Internet & Catalog Retail (0.5%) Vipshop Holdings Ltd. ADS * Internet Software & Services (2.3%) eBay, Inc. * Google, Inc. Class A * IT Services (2.9%) Genpact Ltd. * Visa, Inc. Class A Machinery (1.6%) Ingersoll-Rand PLC Nordson Corp. Valmont Industries, Inc. Media (0.3%) AMC Entertainment Holdings, Inc. Class A * Metals & Mining (2.1%) ArcelorMittal Steel Dynamics, Inc. United States Steel Corp. Multi-Utilities (0.9%) NiSource, Inc. Wisconsin Energy Corp. Multiline Retail (0.3%) Target Corp. Oil, Gas & Consumable Fuels (7.2%) Alpha Natural Resources, Inc. * Antero Resources Corp. * Athlon Energy, Inc. * Cabot Oil & Gas Corp. Chevron Corp. Enbridge, Inc. Exxon Mobil Corp. Forest Oil Corp. * MarkWest Energy Partners LP Peabody Energy Corp. Rice Energy, Inc. * Teekay Corp. Personal Products (0.4%) Estee Lauder Cos., Inc. Class A Pharmaceuticals (1.9%) Bristol-Myers Squibb Co. Pfizer, Inc. Professional Services (1.3%) Nielsen Holdings NV Verisk Analytics, Inc. Class A * Real Estate Investment Trusts (1.4%) General Growth Properties, Inc. Weyerhaeuser Co. Real Estate Management & Development (1.2%) Brookfield Asset Management, Inc. Class A Brookfield Property Partners LP Road & Rail (1.8%) Canadian Pacific Railway Ltd. Union Pacific Corp. Semiconductors & Semiconductor Equipment (0.7%) Altera Corp. Software (1.3%) Activision Blizzard, Inc. MICROS Systems, Inc. * Specialty Retail (4.9%) Asbury Automotive Group, Inc. * Best Buy Co., Inc. Container Store Group, Inc. * Home Depot, Inc. Lumber Liquidators Holdings, Inc. * PetSmart, Inc. Tractor Supply Co. Textiles, Apparel & Luxury Goods (3.1%) Lululemon Athletica, Inc. * Michael Kors Holdings Ltd. * PVH Corp. Wolverine World Wide, Inc. Tobacco (0.4%) Philip Morris International, Inc. Transportation Infrastructure (1.5%) Wesco Aircraft Holdings, Inc. * Water Utilities (1.1%) American Water Works Co., Inc. Wireless Telecommunication Services (0.7%) SBA Communications Corp.Class A * Total Common Stocks (Cost $1,305,065,881) Principal Amount($) Corporate Debt Securities (13.9%) Airlines (0.9%) UAL Corp., Guaranteed Notes, 6.38%, due 6/1/2018 UAL Corp., Guaranteed Notes, 6.00%, due 12/1/20 ØØ Auto Manufacturers (0.4%) Chrysler Group LLC/CG Co-Issuer, Inc., Secured Notes, 8.25%, due 6/15/21 ØØ Auto Parts & Equipment (0.2%) American Axle & Manufacturing, Inc., Guaranteed Notes, 6.63%, due 10/15/22 ØØ The Goodyear Tire & Rubber Co., Guaranteed Notes, 6.50%, due 3/1/21 The Goodyear Tire & Rubber Co., Guaranteed Notes, 7.00%, due 5/15/22 Coal (1.5%) Alpha Natural Resources, Inc., Guaranteed Notes, 6.00%, due 6/1/19 Alpha Natural Resources, Inc., Guaranteed Notes, 9.75%, due 4/15/18 Arch Coal, Inc., Guaranteed Notes, 7.00%, due 6/15/19 Arch Coal, Inc., Guaranteed Notes, 7.25%, due 10/1/20 Computers (0.2%) Dell, Inc., Senior Unsecured Notes, 5.88%, due 6/15/19 Diversified Financial Services (0.2%) E*TRADE Financial Corp., Senior Unsecured Notes, 6.38%, due 11/15/19 E*TRADE Financial Corp., Senior Unsecured Notes, 6.75%, due 6/1/16 SLM Corp., Senior Unsecured Notes, 5.50%, due 1/25/23 Electric (0.9%) DPL, Inc., Senior Unsecured Notes, 7.25%, due 10/15/21 Healthcare - Services (0.8%) CHS/Community Health Systems, Inc., Guaranteed Notes, 7.13%, due 7/15/20 HCA, Inc., Guaranteed Notes, 5.88%, due 5/1/23 Home Builders (0.7%) KB Home, Guaranteed Notes, 7.00%, due 12/15/21 KB Home, Guaranteed Notes, 7.50%, due 9/15/22 Iron - Steel (1.1%) AK Steel Corp., Guaranteed Notes, 7.63%,due5/15/20 ØØ United States Steel Corp., Senior Unsecured Notes, 7.38%, due 4/1/20 United States Steel Corp., Senior Unsecured Notes, 7.50%, due 3/15/22 Media (1.4%) Cablevision Systems Corp., Senior Unsecured Notes, 5.88%, due 9/15/22 CCO Holdings LLC, Guaranteed Notes, 5.25%, due 9/30/22 Clear Channel Worldwide Holdings, Inc., Guaranteed Notes, Ser. B, 7.63%, due 3/15/20 Oil & Gas (2.2%) EXCO Resources, Inc., Guaranteed Notes, 7.50%, due 9/15/18 Forest Oil Corp., Guaranteed Notes, 7.25%, due 6/15/19 SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 2/15/23 SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 2/15/23 SandRidge Energy, Inc., Guaranteed Notes, 7.50%, due 3/15/21 Retail (1.6%) Best Buy Co., Inc., Senior Unsecured Notes, 5.50%, due 3/15/21 Bon-Ton Department Stores, Inc., Secured Notes, 8.00%, due 6/15/21 JC Penney Corp., Inc., Guaranteed Notes, 5.65%, due 6/1/20 JC Penney Corp., Inc., Guaranteed Notes, 5.75%, due 2/15/18 Semiconductors (0.2%) Advanced Micro Devices, Inc., Senior Unsecured Notes, 8.13%, due 12/15/17 Telecommunications (1.4%) CenturyLink, Inc., Senior Unsecured Notes, Ser. T, 5.80%, due 3/15/22 CenturyLink, Inc., Senior Unsecured Notes, Ser. W, 6.75%, due 12/1/23 Frontier Communications Corp., Senior Unsecured Notes, 7.63%, due 4/15/24 MetroPCS Wireless, Inc., Guaranteed Notes, 6.63%, due 11/15/20 Sprint Nextel Corp., Senior Unsecured Notes, 6.00%, due 11/15/22 T-Mobile USA, Inc., Guaranteed Notes, 6.13%, due 1/15/22 Transportation (0.2%) Swift Services Holdings, Inc., Secured Notes, 10.00%, due 11/15/18 Total Corporate Debt Securities (Cost $289,636,104) CONTRACTS Purchased Options (0.0%) SPDR S&P rust, Put, February 2014 @ 168 (Cost $224,250) NUMBER OF SHARES VALUE($) † Short-Term Investments (19.1%) State Street Institutional Government Money Market Fund Institutional Class (Cost $399,786,660) ØØ Total Long Positions (99.2%) (Cost $1,994,712,895) 2,080,489,175 ## Cash, receivables and other assets, less liabilities (14.0%) ± Short Positions (see summary below) ((13.2)%) Total Net Assets (100.0%) Short Positions ((13.2)%) Common Stocks Sold Short (5.3%)‡ Air Freight & Logistics (0.2%) C.H. Robinson Worldwide, Inc. Capital Markets (0.3%) Cohen & Steers, Inc. Franklin Resources, Inc. Commercial Banks (0.2%) First Horizon National Corp. Communications Equipment (0.4%) Motorola Solutions, Inc. Containers & Packaging (0.2%) Bemis Co., Inc. Electric Utilities (0.4%) Southern Co. Health Care Equipment & Supplies (0.4%) ResMed, Inc. Hotels, Restaurants & Leisure (0.2%) Bloomin' Brands, Inc. * Chuy's Holdings, Inc. * Household Durables (0.1%) iRobot Corp. * IT Services (0.4%) CGI Group, Inc. Class A * Multi-Utilities (0.5%) PG&E Corp. Multiline Retail (0.3%) Family Dollar Stores, Inc. Kohl's Corp. Oil, Gas & Consumable Fuels (0.5%) HollyFrontier Corp. Marathon Petroleum Corp. Professional Services (0.2%) Dun & Bradstreet Corp. Semiconductors & Semiconductor Equipment (0.3%) Freescale Semiconductor Ltd. * Xilinx, Inc. Specialty Retail (0.6%) Sonic Automotive, Inc. Class A Staples, Inc. Textiles, Apparel & Luxury Goods (0.1%) Coach, Inc. Total Common Stocks Sold Short (Proceeds $(109,653,142)) Exchange Traded Funds Sold Short (7.9%) Consumer Discretionary Select Sector SPDR Fund Industrial Select Sector SPDR Fund iShares Core S&P Small-Cap ETF iShares MSCI Australia ETF iShares MSCI Brazil Capped ETF iShares MSCI Emerging Markets ETF iShares Russell 2000 ETF iShares Russell Mid-Cap ETF iShares U.S. Real Estate ETF Market Vectors Semiconductor ETF SPDR S&P Retail ETF Utilities Select Sector SPDR Fund Total Exchange Traded Funds Sold Short (Proceeds $(160,297,542)) Total Short Positions (Proceeds $(269,950,684)) See Notes to Schedule of Investments January 31, 2014 (Unaudited) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Dynamic Real Return Fund (“Dynamic Real Return”), Neuberger Berman Flexible Select Fund (“Flexible Select”), Neuberger Berman Global Allocation Fund (“Global Allocation”) and Neuberger Berman Long Short Fund (“Long Short”) (each individually a “Fund,” and collectively, the “Funds”) are carried at the value that Neuberger Berman Management LLC (“Management”) believes a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level1 – quoted prices in active markets for identical investments ● Level 2 – other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments (long and short positions) in equity securities, exchange traded funds, purchased option contracts, written option contracts and closed-end funds, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Sovereign Debt. Inputs used to value sovereign debt generally include dealer quotes, bond market activity, discounted cash flow models, and other relevant information such as credit spreads, benchmark curves and Other Market Information. The value of financial futures contracts is determined by obtaining valuations from independent pricing services at the settlement price at the market close (Level 1 inputs). For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. The value of forward foreign currency contracts (“forward contracts”) is determined by obtaining valuations from an independent pricing service based on actual traded currency rates on an independent pricing service’s network, along with other traded and quoted currency rates provided to the pricing service by leading market participants (Level 2 inputs). The value of total return swaps is determined by obtaining valuations from an independent pricing service using the underlying index and stated LIBOR (“London Interbank Offered Rate”) rate (Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in investment companies, with the exception of closed-end funds, are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Alternative Funds’ Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts ("ADRs") and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). The Board has also approved the use of Interactive to evaluate the prices of foreign income securities as of the close of the New York Stock Exchange (the “NYSE”). Interactive utilizes benchmark spread and yield curves and evaluates available market activity from the local close to the close of the NYSE (Level 2 inputs) to assist in determining prices for certain foreign income securities. In the case of both foreign equity and foreign income securities, in the absence of precise information about the market values of these foreign securities as of the close of the NYSE, the Board has determined on the basis of available data that prices adjusted or evaluated in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of January 31, 2014: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Dynamic Real Return Investments: Common Stocks^ $ $
